 
MERGER AGREEMENT
 
MERGER AGREEMENT, dated December 8, 2006 (this “Agreement”), by and among Argyle
Security Acquisition Corp., a Delaware corporation (“Parent”), ISI Security
Group, Inc., a Delaware corporation (“Acquisition Corp.”), ISI Detention
Contracting Group, Inc., a Delaware corporation, d/b/a “ISI Security Group” (the
“Company”).


W I T N E S S E T H :
 
WHEREAS, the Company is in the business of providing security solutions for
detention facilities and for commercial, industrial and governmental customers
(the “Business”);
 
WHEREAS, William Blair Mezzanine Capital Fund III, L.P. (“Blair”) is converting
$10,000,000 in aggregate principal amount of its outstanding $15,951,609
promissory note (the “Note”) into shares of the Company’s Class A preferred
stock, par value $.0001 per share (the “Company Preferred Stock”) pursuant to a
Note Conversion Agreement, the form of which is attached hereto as Exhibit A
(the “Note Conversion Agreement”), with the balance of the Note being
represented by a new $5,951,609 promissory note (the “New Note”) and note
purchase agreement, the terms of which shall be agreed upon by Blair, Parent,
Acquisition Corp. and the Company, prior to the Closing;
 
WHEREAS, Parent owns all of the issued and outstanding shares of equity
securities of Acquisition Corp.;
 
WHEREAS, Parent and Acquisition Corp. desire that Acquisition Corp. merge with
and into the Company and, to realize the benefits thereof, the Company also
desires that Acquisition Corp. merge with and into the Company upon the terms
and subject to the conditions set forth herein and in accordance with the
General Corporation Law of the State of Delaware, and that the Company Preferred
Stock and the outstanding shares of common stock, par value $.0001 per share, of
the Company (“Company Common Stock”), and any securities of the Company
convertible into Company Common Stock or Company Preferred Stock, excluding any
such shares held in the treasury of the Company, be converted upon such merger
(the “Merger”) into the right to receive the Merger Consideration as is provided
herein; and
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:


ARTICLE I
DEFINITIONS
 
1.1. Definitions. The following terms, as used herein, have the following
meanings:
 

--------------------------------------------------------------------------------


 
“2005 Financial Statements” are the Company’s Balance Sheet, Statement of Cash
Flows and Statement of Operations prepared as of and for the year ended December
31, 2005 in accordance with GAAP.
 
“2006 EBITDA” means the Company’s earnings before interest, taxes, depreciation
and amortization as calculated from the 2006 Financial Statements.
 
“2006 Financial Statements” are the Company’s Balance Sheet, Statement of Cash
Flows and Statement of Operations prepared as of and for the year ended December
31, 2006 in accordance with GAAP.
 
“2/28 Backlog” means the backlog of contracts and other work of the Company and
all Subsidiaries, as calculated consistent with the past practices of the
Company and the Subsidiaries, pursuant to the Work in Process Report of Company
for the period ending February 28, 2007.
 
“Accounts Receivable” has the meaning set forth in Section 3.11.
 
“Acquisition Corp.” has the meaning set forth in the Preamble.
 
“Act” has the meaning set forth in Section 8.5.
 
“Action” means any action, suit, investigation, hearing or proceeding, including
any audit for taxes or otherwise.
 
“Additional Agreements” means each of the Lock-up Agreements, the Life Insurance
Agreements, the Amended and Restated Lease Agreements, and the StarCo
Termination Agreement.
 
“Adjusted EBITDA” means the Company’s earnings before interest, taxes,
depreciation and amortization, for the year ending December 31, 2006, as
calculated in the 2006 Financial Statements, plus normalization adjustments of
$900,000 and such additional normalization adjustments as may be agreed upon by
the parties.
 
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with such other Person. With
respect to any natural person, the term Affiliate shall also include any member
of said person’s immediate family, any family limited partnership, limited
liability company or other entity for said person and any trust, voting or
otherwise, of which said person is a trustee or of which said person or any of
said person’s immediate family is a beneficiary.
 
“Agreement” has the meaning set forth in the Preamble.
 
“Amended and Restated Lease Agreement” means the lease agreements between the
Surviving Corporation and the owner of the SA Offices (Green Wing Management,
Ltd.),


2

--------------------------------------------------------------------------------


 
which will be negotiated and entered into immediately prior to the Effective
Time. The terms of the Amended and Restated Lease Agreements will include:



•  
a term of twelve years beginning on the Effective Date

 

•  
a recalculation of the rental rate every three years. At the end of each
three-year term, there will be an independent appraisal which will be used as
the basis for determining the lease payments during the next three-year term, to
be calculated as follows: (a) if the new appraisal is more than the current
appraisal, the lease will be at a discount of 10% to the market rate (b) if the
new appraisal is less than the last appraisal by less than 10%, the lease will
be at the same rate as is applicable on the previous three year agreement or (c)
if the new appraisal is lower than the applicable appraisal by more than 10%,
the lease will be at the market rate. In other words, if the new appraisal is
lower than the immediately prior appraisal, the new lease will be the lower of
the current lease or market rate. For example, assuming current market appraisal
at $100 ( i.e. lease is $90 (at a 10% discount including the 10% discount)):




o
if the new appraisal were $115, the new lease rate would be 90% of $115 i.e.
$103.5

 

o
if the new appraisal were $105, the new lease rate would be 90% of $105 i.e.
$94.50

 

o
if the new appraisal were $95, the lease rate would remain at $90 because 90% of
$95 ($85.5) is less than the current lease

 

o
if the new appraisal is $85, then the new lease rate would be $85 because the
market rate is less than the current lease




•  
Prior to the Effective Date, the lease will be adjusted by an independent
appraiser to 10% below market value or the current lease rate, whichever is
greater.

 

•  
The Parent will have the right, at the Parent’s sole discretion, to purchase
from the leasehold owner(s) the underlying real properties at market rates (to
be agreed by an independent evaluation at that time); provided that such market
rates cannot be below the value determined in the last appraisal prior to the
Effective Date. The Parent shall also have a right of first refusal to purchase
the real property, should such property ever be offered for sale.



“Arbitrator” has the meaning set forth in Section 12.1(b).
 
3

--------------------------------------------------------------------------------


 
“Authority” shall mean any governmental, regulatory or administrative body,
agency or authority, any court or judicial authority, any arbitrator, or any
public, private or industry regulatory authority, whether international,
national, Federal, state or local.
 
“Benefits Arrangement” has the meaning set forth in Section 3.25.
 
“Blair” has the meaning set forth in the Recitals.
 
“Books and Records” means all books and records, ledgers, employee records,
customer lists, files, correspondence, and other records of every kind (whether
written, electronic, or otherwise embodied) owned or used by the Company or in
which the Company’s assets, business, or transactions are otherwise reflected.
 
“Business” has the meaning set forth in the Recitals.
 
“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in Texas are not open for business.
 
“Carr Note” means the promissory note owed by the Company and payable to Don
Carr, dated November 1, 2005, in the original principal amount of $32,469.00.
 
“Cash Consideration” has the meaning set forth in Section 2.6(c).
 
“Certificate of Merger” has the meaning set forth in Section 2.3.
 
“Charter Documents” has the meaning set forth in Section 3.3.
 
“Closing” has the meaning set forth in Section 2.9.
 
“Closing Date” has the meaning set forth in Section 2.9.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company” has the meaning set forth in the Preamble. Unless the context
otherwise requires, when used in this Agreement, the term “Company” means the
Company and all of its Subsidiaries.


“Company Common Stock” has the meaning set forth in the Recitals.
 
“Company Consent” has the meaning set forth in Section 3.9.
 
 “Company Indemnitees” has the meaning set forth in Section 11.3.
 
“Company Preferred Stock” has the meaning set forth in the Recitals.
 
“Company Plan” has the meaning set forth in Section 3.25.


4

--------------------------------------------------------------------------------


 
“Company Securities” means, collectively, the Company Common Stock, the Company
Preferred Stock and the Company Warrant.
 
“Company Warrant” means the Common Stock Purchase Warrant to purchase 52.4532
shares of Company Common Stock issued to William Blair Mezzanine Capital Fund
III, L.P. by the Company dated October 22, 2004.
 
“Completed Contracts” has the meaning set forth in the definition of StarCo
Termination Agreement.
 
“Constituent Corporations” has the meaning set forth in Section 2.1(a).
 
“Contracts” has the meaning set forth in Section 3.19.
 
“Contracts in Progress” has the meaning set forth in the definition of StarCo
Termination Agreement.
 
“Current Company Plans” has the meaning set forth in Section 3.25.
 
“Customer” has the meaning set forth in Section 7.2(b) “December Balance Sheet”
has the meaning set forth in Section 3.10(a).
 
“Effective Time” has the meaning set forth in Section 2.4.
 
“Effectiveness Period” has the meaning set forth in Section 8.5.
 
“Employment Agreements” mean the agreements to be negotiated by the Surviving
Corporation and the Parent and each of the persons listed on Schedule 8.7. These
Employment Agreements of Sam Youngblood, Don Carr and Tim Moxon will provide for
a term of not less than two years and the Employment Agreement of Mark McDonald
will be for a term of not less than five years. The Employment Agreements of Sam
Youngblood and Don Carr will require the Surviving Corporation and Parent to
agree, as a part of the consideration to Sam Youngblood and Don Carr, that each
of them shall serve as a full voting member of the Board of Directors of
Surviving Corporation, so long as they are employees of Surviving Corporation.
 
“Enhanced Cash Consideration” has the meaning set forth in Section 2.6(b)
“ERISA” means the Employment Retirement Income Security Act of 1974.
 
“ERISA Affiliate” has the meaning set forth in Section 3.25.
 
“ERISA Affiliate Plan” has the meaning set forth in Section 3.25.
 
“Exchange Act” means the Securities Exchange Act of 1934.


5

--------------------------------------------------------------------------------


 
“Exchange Act Filings” means filings under the Exchange Act made by the Parent
prior to the Closing Date.
 
“Financial Statements” has the meaning set forth in Section 3.10(a).
 
“GAAP” means U.S. generally accepted accounting principles, consistently applied
and interpreted, and shall not mean SEC GAAP.
 
“Indebtedness” includes with respect to any Person, (a) all obligations of such
Person for borrowed money, or with respect to deposits or advances of any kind
(including amounts by reason of overdrafts and amounts owed by reason of letter
of credit reimbursement agreements) including with respect thereto, all
interests, fees and costs, (b) all obligations of such Person evidenced by
bonds, debentures, notes, liens, mortgages or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (other than accounts payable to creditors for goods and services
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any lien or security interest on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all obligations of such Person under
leases required to be accounted for as capital leases under GAAP, and (g) all
guarantees by such Person.
 
“Indemnification Notice” has the meaning set forth in Section 11.5(a).
 
“Indemnified Parties” has the meaning set forth in Section 11.5.
 
“Indemnifying Party” has the meaning set forth in Section 11.5(a).
 
“Individual Indemnitees” has the meaning set forth in Section 11.4.
 
“Insurance Agreements” means the agreements to be negotiated and entered into
immediately prior to the Effective Time by Parent and each of Sam Youngblood and
Don Carr relating to the respective obligation of Sam Youngblood and Don Carr to
maintain their existing key man life insurance policies in a form to be agreed
upon prior to Closing. It is understood that the key man life insurance policies
will be maintained with benefits not less than those in place as of the date of
this Agreement until such time as the Lock-Up Agreements terminate. It is
understood that the Surviving Corporation will pay the premiums for Don Carr’s
policy.
 
“Intellectual Property” means any and all of the following: (A) U.S.,
international and foreign patents, patent applications and statutory invention
registrations; (B) trademarks, licenses, inventions, service marks, trade names,
trade dress, slogans, logos and Internet domain names, including registrations
and applications for registration thereof; (C) copyrights, including
registrations and applications for registration thereof, and copyrightable
materials; (D) trade secrets, know-how and similar confidential and proprietary
information; (E) the additional names listed on Schedule 3.7 and all derivations
thereof; (F) u.r.l.s, Internet domain names and


6

--------------------------------------------------------------------------------


 
Websites; and (G) any other type of Intellectual Property right, and all
embodiments and fixations thereof and related documentation, registrations and
franchises and all additions, improvements and accessions thereto, in each case
which is owned or licensed or filed by the Company or any Subsidiary or used or
held for use in the Business, whether registered or unregistered or domestic or
foreign.
 
“Law” means any domestic or foreign Federal, state, municipality or local law,
statute, ordinance, code, rule or regulation or common law.
 
“Leases” has the meaning set forth in Section 3.14.
 
“Licensed Intellectual Property” has the meaning set forth in section 3.16(c).
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, including
any agreement to give any of the foregoing and any conditional sale and
including any voting agreement or proxy.
 
“Lock-Up Agreements” means each of the Lock-Up Agreements between (A) Parent and
each of the Company’s stockholders (other than Blair) in the form attached
hereto as Exhibit B1 and (B) Parent and Blair in the form attached hereto as
Exhibit B2.
 
“Loss(es)” has the meaning set forth in Section 11.1.
 
“Material Adverse Change” means a material adverse change in the business,
assets, condition (financial or otherwise), liabilities, results of operations
or prospects of the Business individually or as a whole; provided, however,
without prejudicing whether any other matter qualifies as a Material Adverse
Change, any matter outside the ordinary course of business individually or in
the aggregate involving a loss or payment in excess of $100,000 shall constitute
a Material Adverse Change, per se.
 
“Material Adverse Effect” means a material adverse effect on the business,
assets, condition (financial or otherwise), liabilities, results of operations
or prospects of the Business individually or as a whole; provided, however,
without prejudicing whether any other matter qualifies as a Material Adverse
Effect, any matter outside the ordinary course of business individually or in
the aggregate involving a loss or payment in excess of $100,000 shall constitute
a Material Adverse Effect, per se.
 
“Merger” has the meaning set forth in the Recitals.
 
“Merger Consideration” has the meaning set forth in Section 2.6(a).
 
“Money Laundering Laws” has the meaning set forth in Section 3.33.
 
“Multiemployer Plans” has the meaning set forth in Section 3.25.
 
“New Note” has the meaning set forth in the Recitals.


7

--------------------------------------------------------------------------------


 
“Note” has the meaning set forth in the Recitals.
 
“Note Conversion Agreement” has the meaning set forth in the Recitals.
 
“Offices” has the meaning set forth in Section 3.1.
 
“Order” means any decree, order, judgment, writ, award, injunction, rule or
consent of or by an Authority.
 
“Outside Closing Date” has the meaning set forth in Section 13.1.
 
“Owned Intellectual Property” has the meaning set forth in Section 3.16(a).
 
“Parent” has the meaning set forth in the Preamble.
 
“Parent’s Accountants” has the meaning set forth in Section 2.7.
 
“Parent Charter Documents” has the meaning set forth in Section 5.9.
 
“Parent Common Stock” means the Common Stock, $.0001 par value per share, of
Parent.
 
“Parent Financial Statements” has the meaning set forth in Section 5.11(a).
 
“PBGC” has the meaning set forth in Section 3.25.
 
“Permits” has the meaning set forth in Section 3.20.
 
“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or other entity or organization, including a
government, domestic or foreign, or political subdivision thereof, the Company
or an agency or instrumentality thereof.
 
“Plan” has the meaning set forth in Section 3.25.
 
“Proceeding” has the meaning set forth in Section 3.27(b).
 
“Real Property” means, collectively, all real properties and interests therein
(including the right to use), together with all buildings, fixtures, trade
fixtures, plant and other improvements located thereon or attached thereto; all
rights arising out of use thereof (including air, water, oil and mineral
rights); and all subleases, franchises, licenses, permits, easements and
rights-of-way which are appurtenant thereto.
 
“Rebate Obligations” has the meaning set forth in Section 3.29(c).


8

--------------------------------------------------------------------------------


 
“Reg D” has the meaning set forth in Section 4.5(a).
 
“Registrable Securities” has the meaning set forth in Section 8.5.
 
“Restriction Period” has the meaning set forth in Section 7.2(a).
 
“Restrictive Covenants” has the meaning set forth in Section 7.4.
 
“SA Offices” means those offices and facilities of the Company included within
the term “Offices” as defined in Section 3.1, that are located, or will be
located in San Antonio, Texas and are leased by the Company or the Subsidiaries
from Green Wing Management, Ltd.
 
“SEC” means the Securities and Exchange Commission.
 
“September Balance Sheet” has the meaning set forth in Section 3.10(a).
 
“Standard Stock Consideration” has the meaning set forth in Section 2.6(a)(i).
 
“StarCo” has the meaning set forth in Section 9.2(j).
 
“StarCo Termination Agreement” means the agreement to be negotiated and entered
into immediately prior to the Effective Time by the Company and StarCo
terminating StarCo’s relationship with the Company in a form to be agreed upon
by the Company and Blair prior to Closing. Pursuant to the StarCo Termination
Agreement, (i) the Company will agree to pay the account payable balance owed
StarCo on the Closing Date (in an amount no greater than $2 million), (ii) for
claims alleged against the Surviving Corporation or StarCo arising from bonded
contracts where the contract has been paid in full as of the Closing Date
(“Completed Contracts”), the Company will agree to defend all of such claims,
pay any proven claims, and perform any required work to satisfy any proven
claims, (iii) the Surviving Corporation will have the right of reimbursement for
all costs and damages incurred in settling, resolving, or paying any claims that
exceed $250,000 per incident from StarCo and its Affiliates, (iv) StarCo will
agree to remain in existence until the end of the contractual warranty period
for any Completed Contract, (v) for any claim against the Surviving Corporation
or StarCo on any contract of the Company that has not been paid in full as of
the Closing Date (“Contracts in Progress”), the Surviving Corporation will agree
to be wholly responsible for the defense, resolution and payment of such claims,
and agree to indemnify and defend StarCo from such claims, (vi) the Company will
agree to indemnify Sam Youngblood and Don Carr from their personal guarantees
(and those of their spouses) of any bonding obligation on any Contract in
Progress, and (vii) the Parent and Acquisition Corp. will agree to provide their
own line of bonding capacity for the Surviving Corporation after the Closing
Date, without the guarantees of Sam Youngblood or Don Carr.
 
“Software” has the meaning set forth in Section 3.16(b).
 
“Stock Consideration” has the meaning set forth in Section 2.6(a).


9

--------------------------------------------------------------------------------


 
“Stockholder’s Securities” means, with respect to a stockholder of the Company,
the Company Common Stock and/or the Company Preferred Stock owned by any such
stockholder of the Company, including those set forth on Schedule I hereto.
 
“Subsidiary” or “Subsidiaries” means one of the Company’s subsidiaries or all of
the Company’s subsidiaries, as applicable.
 
“Surviving Corporation” has the meaning set forth in Section 2.1(a).
 
“Tangible Assets” means all tangible personal property and interests therein,
including inventory, machinery, computers and accessories, furniture, office
equipment, communications equipment, vehicles, and other tangible property
(collectively, the “Tangible Assets”).
 
“Tax” has the meaning set forth in Section 3.27(c).
 
“Tax Liability” has the meaning set forth in Section 3.27(b).
 
“Tax Return” has the meaning set forth in Section 3.27(c).
 
“Third Party Accountant” has the meaning set forth in Section 2.7(b).
 
“Third Party Claim” has the meaning set forth in Section 11.5(a).
 
“UCC” shall mean the Uniform Commercial Code of the State of Texas, or any
corresponding or succeeding provisions of Laws of the State of Texas, or any
corresponding or succeeding provisions of Laws, in each case as the same may
have been and hereafter may be adopted, supplemented, modified, amended,
restated or replaced from time to time.
 
“Website(s)” shall mean all of the internet domain names for the Company set
forth on Schedule 3.16(a).
 
“Youngblood Note” means the promissory note owed by the Company and payable to
Sam Youngblood, dated November 1, 2005, in the original principal amount of
$65,922.00.


ARTICLE II
PURCHASE AND SALE
2.1.  The Merger.
 
(a) At the Effective Time, (i) the separate existence of Acquisition Corp.

will cease and Acquisition Corp. will be merged with and into the Company
(Acquisition Corp. and the Company are sometimes referred to herein as the
“Constituent Corporations”; with respect to periods after the Effective Time,
the Company is sometimes referred to herein as the “Surviving Corporation”);
(ii) the Certificate of Incorporation of Acquisition Corp. in


10

--------------------------------------------------------------------------------


 
effect immediately prior to the Effective Time shall be the Certificate of
Incorporation of the Surviving Corporation; and (iii) the By-laws of Acquisition
Corp. as in effect immediately prior to the Effective Time shall be the By-laws
of the Surviving Corporation.
 
(b) At and after the Effective Time, title to all property owned by each of the
Constituent Corporations shall vest in the Surviving Corporation without
reversion or impairment, and the Surviving Corporation shall automatically
assume all of the liabilities of each Constituent Corporation.
 
(c) Immediately after the Effective Time, Parent shall elect no more than five
persons to the Board of Directors of the Surviving Corporation (which persons
will constitute the entire Board of Directors of the Surviving Corporation).
Neither Parent nor the Surviving Corporation is under any obligation to maintain
any person in any such position, except that Sam Youngblood and Don Carr shall
be elected to the Board of Directors of the Surviving Corporation.
 
(d) Immediately after the Effective Time, Parent shall cause the Board of
Directors of the Surviving Corporation to name the following persons as officers
of the Surviving Corporation in the positions indicated, provided however,
neither Parent nor the Surviving Corporation is under any obligation to maintain
any person in any such position, except as may be required in the Employment
Agreements of Sam Youngblood and Don Carr.



(i)  
Sam Youngblood - Chief Executive Officer and Secretary

 

(ii)  
Don Carr - President

 

(iii)  
such other persons as the Board of Directors of the Surviving Corporation shall
designate.

 
2.2.  (This section intentionally left blank)
 
2.3.  Certificate of Merger. As soon as practicable following fulfillment or
waiver of the conditions specified in Article IX hereof, and provided that this
Agreement has not been terminated and abandoned pursuant to Article XIII hereof,
the Company and Acquisition Corp. will cause the Certificate of Merger (the
“Certificate of Merger”) to be executed and filed with the Delaware Secretary of
State as provided in the Delaware General Corporation Law.
 
2.4. Effective Time of the Merger. The Merger shall become effective at 11:59
p.m. on the day of the filing of the Certificate of Merger with the Delaware
Secretary of State or at such other date or time thereafter as the parties may
agree. The date and time of such effectiveness is herein sometimes referred to
as the “Effective Time”.
 
2.5. Effect on Capital Stock; Exchange Procedures.


11

--------------------------------------------------------------------------------


 
(a) As of the Effective Time, by virtue of the Merger and without any action on
the part of the holders of any Company Securities or the holders of capital
stock of Acquisition Corp.:
 
(i) Each issued share of the Company Common Stock and Company Preferred Stock
outstanding prior to the Effective Time shall be converted into the right to
receive a portion of the Merger Consideration as defined in Section 2.6. The
Company Warrant shall be converted into the right to receive a portion of the
Merger Consideration as defined in Section 2.6. All of the Company Securities
outstanding prior to the Effective Time shall be cancelled, and each holder of a
certificate or agreement representing any of the Company Securities shall
thereafter cease to have any rights with respect to the Company Securities
except the right to receive the Merger Consideration pursuant to the terms
hereof. Any shares of the Company Securities held as treasury shares by the
Company shall be canceled and not be converted into the right to receive any
consideration.
 
(ii) Each issued and outstanding share of the capital stock of Acquisition Corp.
shall automatically, and without any action on the part of the holder thereof,
become a share of Company Common Stock.
 
(b) As soon as practicable after the Effective Time, each holder of Company
Securities prior to the Effective Time will surrender the certificates or
agreements representing the Company Securities to the Parent. Upon the surrender
of all the Company Securities owned by a stockholder or the holder of the
Company Warrant of the Company, such Person shall promptly receive from Parent
the portion of the Merger Consideration which such Person is entitled to receive
pursuant to Sections 2.6.
 
(c) If the Merger Consideration (or any portion thereof) to be paid to any
stockholder of the Company or the holder of the Company Warrant is to be
delivered to any person other than the person in whose name the Company
Securities are registered, it shall be a condition to such exchange that the
Company Securities so surrendered shall be properly endorsed or otherwise in
proper form for transfer and the person requesting such exchange shall (i)
establish to the satisfaction of the Parent the propriety of such transfer and
(ii) (x) pay any transfer or other taxes required by reason of the payment of
such consideration to a person other than the registered holder of the Company
Securities surrendered, or (y) establish to the satisfaction of the Parent that
such tax has been paid or is not applicable.
 
(d) If any certificate representing Company Securities outstanding prior to the
Effective Time has been lost, stolen or destroyed, Parent shall issue the
applicable Merger Consideration deliverable in respect thereof upon (i) the
making of an affidavit of that fact by the person claiming such certificate to
be lost, stolen or destroyed and (ii) if required by the Parent, the posting by
such person of a bond in such reasonable amount as the Parent may direct as
indemnity against any claim that may be made against it with respect to such
certificate.


12

--------------------------------------------------------------------------------


 
(e) From and after the Effective Time, no transfer of any securities of
Acquisition Corp. outstanding prior to the Effective Time shall be made on the
stock transfer books of Acquisition Corp.
 
2.6. Merger Consideration. The aggregate consideration that the Company’s
stockholders and the holder of the Company Warrant will be entitled to receive
by virtue of the Merger shall be the sum of the cash and Parent Common Stock set
forth below (as applicable, the “Merger Consideration”).
 
(a) If, at the time of the Closing, (i) the 2/28 Backlog is less than
$80,000,000, or (ii) the 2/28 Backlog is greater than $80,000,000 but the
Adjusted EBITDA of the Company is less than $4,500,000, then, subject to the
right of the Parent to terminate the Merger Agreement pursuant to Article 13,
the Merger Consideration shall consist of:
 
(i) $16,300,000 in cash (the “Standard Cash Consideration”); and
 
(ii) 1,180,000 shares of Parent Common Stock (the “Stock Consideration”).
 
(b) If at the time of the Closing the Adjusted EBITDA of the Company is
$4,500,000 or greater, and the amount of the 2/28 Backlog is $80,000,000 or
greater, then the Merger Consideration shall consist of:



(i)  
$18,200,000 in cash (the “Enhanced Cash Consideration”); and

 

(ii)  
the Stock Consideration



(c) The terms Standard Cash Consideration and Enhanced Cash Consideration are
collectively referred to herein as “Cash Consideration”.
 


2.7. Procedure to Establish Adjusted EBITDA.
 
(a) By February 15, 2007, the Company will provide the Parent with the 2006
Financial Statements and a calculation (with reasonably sufficient detail to
allow the Parent to analyze the calculation) of the Company’s Adjusted EBITDA
for the calendar year ended December 31, 2006.
 
(b) If Parent seeks to propose any change or modification in the Company’s
calculation of Adjusted EBITDA and/or the 2006 Financial Statements, Parent must
do so in a writing delivered to Company, setting forth in reasonable detail (i)
the changes or modifications proposed, (ii) the rationale and evidence
justifying the proposed change or modifications, and (iii) if applicable, the
provisions of U.S. GAAP (not SEC. GAAP) that clearly and specifically require
the proposed change or modifications, within 10 days of receiving such
calculation of Adjusted EBITDA and the 2006 Financial Statements. If Company,
within 10 days of receiving the proposed changes or modifications of Parent,
does not notify Parent in writing that Company has agreed to the changes or
modifications in the Company’s calculation of Adjusted EBITDA and/or the 2006
Financial Statements proposed


13

--------------------------------------------------------------------------------


 
by Parent, then, if within 10 days thereafter, the independent accountants
regularly employed by the Parent (the “Parent’s Accountants”) and the
independent accountants for the Company (the “Company’s Accountants”) are unable
to agree upon the Adjusted EBITDA calculations or the 2006 Financial Statements,
the Parent’s Accountants and the Company’s Accountants shall provide their
calculations of Adjusted EBITDA and the 2006 Financial Statements to a
third-party independent accountant (the “Third Party Accountant”) familiar with
businesses similar to the Business and mutually agreed upon by the Parent’s
Accountants and the Company’s Accountants, who shall make a determination as to
the Company’s Adjusted EBITDA as of the Closing Date. If the Parent’s
Accountants and the Company’s Accountants cannot agree upon the Third Party
Accountant, then the Third Party Accountant will be Pricewaterhouse Coopers.
 
(c) The calculation of Adjusted EBITDA as of the Closing Date submitted to
Parent by Company, shall be deemed to be irrevocably incontestable and binding
upon Parent and Acquisition Corp. unless, as to the issues raised by Parent and
submitted for resolution, the Third Party Accountant shall, prior to
determination of any other substantive issue, make a finding that, based on
standards generally acceptable in the accounting industry, there was no
reasonable basis pursuant to U.S. GAAP (not S.E.C. GAAP) for the calculation of
Adjusted EBITDA or the 2006 Financial Statements by Company’s Accountant. If the
Third Party Accountant does not make such a finding as required herein, the fees
of the Third Party Accountant shall be the sole responsibility of Parent. If the
Third Party Accountant makes such a finding, the expenses for the Third Party
Accountant shall be paid for by the party whose calculation of Adjusted EBITDA
was most different from the calculation of such Third Party Accountant, as
determined by such Third Party Accountant as reasonable.
 
2.8. Procedure to Establish 2/28 Backlog
 
(a) By March 21, 2007, the Company will provide the Parent with a calculation of
the Company’s 2/28 Backlog. If Parent seeks to propose any change or
modification in the Company’s calculation of 2/28 Backlog, Parent must do so in
a writing delivered to Company, setting forth in reasonable detail (i) the
changes or modifications proposed, and (ii) the rationale and evidence
justifying the Parent’s assertion that the Company’s calculation of 2/28 Backlog
does not comply with the Company’s past practices. If Company, within 10 days of
receiving the proposed changes or modifications of Parent, does not notify
Parent in writing that Company has agreed to the changes or modifications in the
Company’s calculation of 2/28 Backlog, the Parent and the Company shall
negotiate in good faith the amount of the 2/28 Backlog.
 
2.9. Payment of the Merger Consideration.
 
(a) If at the time of the Closing, (i) the 2/28 Backlog is less than
$80,000,000, or (ii) the 2/28 Backlog is greater than $80,000,000 but the
Adjusted EBITDA of the Company is less than $4,500,000, then, subject to the
right of the Parent to terminate the Merger Agreement pursuant to Article 13,
the Merger Consideration shall be payable by Acquisition Corp. and Parent as
follows, in the following priorities:


14

--------------------------------------------------------------------------------


 
(i) First, Blair, as the holder of all of the Company Preferred Stock, will be
entitled to receive a portion of the Cash Consideration in an aggregate amount
equal to $10,000,000.00.
 
(ii) Second, but only if the Youngblood Note and the Carr Note are still
outstanding as of the Closing Date, the holders of the Youngblood Note and the
Carr Note, constituting long term debt of the Company, will be paid in full
their respective principal balances due, in an aggregate amount equal to
$98,391.00.
 
(iii) Third, the holders of Company Common Stock will be entitled to receive (i)
$5,307,189 (or $5,405,580 if the Youngblood Note and the Carr Note are not still
outstanding as of immediately prior to the Closing Date), to be distributed
according to Schedule 2.9 attached hereto and (ii) 739,712 shares of Parent
Common Stock , to be distributed according to Schedule 2.9 attached hereto.
 
(iv) Fourth, the holder of the Company Warrant will be entitled to receive (i)
440,288 shares of Parent Common Stock and (ii) $894,420

 
(b) If at the time of the Closing the Adjusted EBITDA of the Company is
$4,500,000.00 or greater, and the amount of the 2/28 Backlog is $80,000,000.00
or more, then the Enhanced Cash Consideration shall be distributed as follows,
in the following priorities:
 
(i) First, Blair, as the holder of all of the Company Preferred Stock, will be
entitled to receive a portion of the Cash Consideration in an aggregate amount
equal to $10,000,000.
 
(ii) Second, but only if the Youngblood Note and the Carr Note are still
outstanding as of the Closing Date, the holders of the Youngblood Note and the
Carr Note, constituting long term debt of the Company, will be paid in full
their respective principal balances due, in an aggregate amount equal to
$98,391.00.
 
(iii) Third, the holders of Company Common Stock will be entitled to receive (i)
$6,655,529 (or $6,753,920 if the Youngblood Note and the Carr Note are not still
outstanding as of immediately prior to the Closing Date), to be distributed
according to Schedule 2.9 attached hereto and (ii) 739,712 shares of Parent
Common Stock , to be distributed according to Schedule 2.9 attached hereto.


(iv) Fourth, the holder of the Company Warrant will be entitled to receive (i)
440,288 shares of Parent Common Stock and (ii) $1,446,080.


2.10. Closing. Subject to the satisfaction or waiver of the conditions set forth
in Article IX, the closing (the “Closing”) of the Merger hereunder shall take
place at the offices of Hughes & Luce LLP in Austin, Texas, or at such other
date, time or place as Parent,


15

--------------------------------------------------------------------------------


 
Acquisition Corp. and the Company may agree (the date and time at which the
Closing is actually held being the “Closing Date”). In addition to those
obligations set forth in Article IX, at the Closing:


(a) Parent shall deliver the Merger Consideration in accordance with Section
2.6; and
 
(b) Each of the stockholders of the Company and the holder of the Company
Warrant will deliver to Parent certificates representing the stockholder’s
Company Securities or the Company Warrant, as applicable, duly endorsed,
together with any other documents that are necessary to transfer to Parent good
title to all of the Company Securities, free and clear of any and all Liens.
 
2.11. No Further Transfers; Lost, Stolen or Destroyed Certificates. The Merger
Consideration paid pursuant to the Merger upon the surrender for exchange of
shares of Company Securities in accordance with the terms hereof shall be deemed
to have been paid in full satisfaction of all rights pertaining to such shares
of Company Securities, and upon and after the Effective Time, no transfer of the
shares of Company Securities outstanding prior to the Effective Time shall be
made on the stock transfer books of the Surviving Corporation. If, after the
Effective Time, certificates are presented to the Surviving Corporation for any
reason, they shall be cancelled and exchanged as provided in this Article II.
 


2.12. Effect of the Merger; Parent Name Change. Upon and after the Effective
Time: (a) the shares of the Company shall be converted as provided in this
Agreement; (b) the former holders of such shares will be entitled only to the
rights provided in this Agreement, the Additional Agreements and to the rights
provided under Delaware General Corporation Law; and (c) the Merger shall
otherwise have the effect provided under the applicable laws of the state of
Delaware. Subsequent to the Effective Time, the Parent shall change its name
from “Argyle Security Acquisition Corp.” to “Argyle Security, Inc.”, or such
other name as is legally available.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Parent and Acquisition Corp. that
the statements contained in this Article III are true and correct, except as set
forth in the disclosure schedule attached hereto (the “Company Disclosure
Schedule”). The Company Disclosure Schedule shall be arranged in paragraphs
corresponding to the numbered and lettered paragraphs contained in this Article
III, and the disclosure in any paragraph shall qualify the corresponding
paragraph in this Article III; provided, however, that any item disclosed under
any paragraph of the Company Disclosure Schedule shall be deemed to be disclosed
with respect to every other applicable paragraph if the disclosure in respect to
such paragraph of the Company Disclosure Schedule is sufficient to reasonably
inform the reader of the Company Disclosure


16

--------------------------------------------------------------------------------


 
Schedule of the information required to be disclosed in respect of other
paragraphs of the Company Disclosure Schedule. Any reference in this Article III
to an agreement being “enforceable” shall be deemed to be qualified to the
extent such enforceability is subject to (i) laws of general application
relating to bankruptcy, insolvency, moratorium and the relief of debtors, and
(ii) the availability of specific performance, injunctive relief and other
equitable remedies. The Company Disclosure Schedule refers to sources of data,
documentation and information that are too voluminous to attach to this
Agreement, and all such data, documentation and information so referenced are
irrevocably deemed to be incorporated by reference herein for all purposes as if
set forth verbatim herein.


3.1. Corporate Existence and Power. The Company (and not its Subsidiaries) is a
corporation duly formed, validly existing and in good standing under and by
virtue of the Laws of the State of Delaware. The Company has all power and
authority, corporate and otherwise, and all governmental licenses, franchises,
permits, authorizations, consents and approvals required to own and operate its
properties and assets and to carry on its business as now conducted and as
proposed to be conducted, except where failure would not have a Material Adverse
Effect. Each Subsidiary is duly formed, validly existing and in good standing
under and by virtue of the laws of the State of its organization. Each such
Subsidiary has all power and authority, corporate and otherwise, and all
governmental licenses, franchises, permits, authorizations, consents and
approvals required to own and operate its properties and assets and to carry on
its business as now conducted and as proposed to be conducted, except where
failure would not have a Material Adverse Effect. Schedule 3.1(a) sets forth
each jurisdiction where the Company and each of its Subsidiaries is qualified to
do business as a foreign corporation. The only offices, warehouses or business
locations of the Company and each Subsidiary are listed on Schedule 3.1(b) (the
“Offices”) Neither the Company nor any Subsidiary has taken any action, adopted
any plan, or made any agreement in respect of any merger, consolidation, sale of
all or substantially all of its respective assets, reorganization,
recapitalization, dissolution or liquidation, except as explicitly set forth in
this Agreement.
 


3.2. Corporate Authorization. The execution, delivery and performance by the
Company of this Agreement and each of the other Additional Agreements to which
the Company is named as a party and the consummation by the Company of the
transactions contemplated hereby and thereby are within the corporate powers of
the Company and have been duly authorized by all necessary action on the part of
the Company. This Agreement constitutes, and, upon their execution and delivery,
each of the Additional Agreements to which the Company is named as a party will
constitute, a valid and legally binding agreement of the Company, enforceable
against the Company in accordance with their respective terms, subject to (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors, or (ii) rules of law governing specific performance, injunctive relief
or other equitable remedies.


 
 3.3. Charter Documents; Legality. The Company has previously delivered to
Parent true and complete copies of its Certificate of Incorporation and By-Laws,
minute books and stock books (the “Charter Documents”), as in effect or
constituted on the date hereof. The execution, delivery, and performance by the
Company of this Agreement and any Additional Agreement to which the Company is
to be a party has not violated and will not


17

--------------------------------------------------------------------------------


 
violate, and the consummation by the Company of the transactions contemplated
hereby or thereby will not violate, any of the Charter Documents or any law.
 
3.4. Subsidiaries. Schedule 3.4 sets forth each of the Company’s Subsidiaries.
The Company has previously delivered to Parent true and complete copies of the
Charter Documents for each Subsidiary, as in effect or constituted on the date
hereof. The Company is not a party to any agreement relating to the formation of
any joint venture, association or other Person.
 
3.5. Capitalization and Ownership. Schedule 3.5 sets forth, with respect to the
Company and each Subsidiary, (i) such company’s authorized capital, (ii) the
number of such company’s securities that are outstanding, (iii) each stockholder
owning such company’s securities and the number of shares of such securities
owned by such security holder and (iv) each security convertible into or
exercisable or exchangeable for such company’s securities, the number and type
of securities such security is convertible into, the exercise or conversion
price of such security and the holder of such security. Except as set forth on
Schedule 3.5, no Person other than the stockholders or the Company owns any
securities of the Company or the Subsidiaries. Except as set forth on Schedule
3.5, there is no Contract that requires or under any circumstance would require
the Company or any Subsidiary to issue, or grant any right to acquire, any
securities of the Company or any Subsidiary, or any security or instrument
exercisable or exchangeable for or convertible into, the capital stock or
membership interest of the Company or any Subsidiary or to merge, consolidate,
dissolve, liquidate, restructure or recapitalize the Company or any Subsidiary.
The Company Securities and the securities of each Subsidiary (i) have been duly
authorized and validly issued and are fully paid and nonassessable, and the
shares of Company Preferred Stock issued to Blair in exchange for $10,000,000 of
the Note will, upon such exchange, be validly issued, fully paid and
nonassessable, and (ii) were issued in compliance with all applicable federal
and state securities laws.
 
3.6. Affiliates. Other than the stockholders listed on Schedule 3.5, the Company
is not controlled by any Person and the Company is not in control of any other
Person other than the Subsidiaries. Schedule 3.6 lists each Contract,
arrangement, or understanding to which the Company, on the one hand, and any of
its stockholders or any Affiliate of any of its stockholders, on the other hand,
are parties. Except as disclosed in Schedule 3.6, none of the Company’s
stockholders or any Affiliate of any of the Company’s stockholders (i) own,
directly or indirectly, in whole or in part, any tangible or intangible property
(including Intellectual Property rights) that the Company or any Subsidiary uses
or the use of which is necessary for the conduct of the Business, or (ii) have
engaged in any transaction with the Company or any Subsidiary.
 
3.7. Assumed Names. Schedule 3.7 is a complete and correct list of all assumed
or “doing business as” names currently or formerly used by the Company or any
Subsidiary, including names on any Websites, except for immaterial names no
longer used. Neither the Company nor any Subsidiary has used any name other than
the names listed on Schedule 3.7 to conduct its business, except for immaterial
names no longer used. The Company and each Subsidiary have filed appropriate
“doing business as” certificates in all


18

--------------------------------------------------------------------------------


 
applicable jurisdictions. Except as indicated on Schedule 3.7, all Websites are
in good working order.
 
3.8. Governmental Authorization. None of the execution, delivery or performance
by the Company of this Agreement or any Additional Agreement requires any
consent, approval, license or other action by or in respect of, or registration,
declaration or filing with, any Authority.
 
3.9. Consents. The Contracts listed on Schedule 3.9 are the only material
agreements, commitments, arrangements, contracts or other instruments binding
upon the Company, any Subsidiary or any of their respective properties requiring
a consent, approval, authorization, order or other action of or filing with any
Person as a result of the execution, delivery or performance of this Agreement
or any of the Additional Agreements to which the Company is named as a party or
the consummation of the transactions contemplated hereby or thereby (each of the
foregoing, a “Company Consent”).
 
3.10. Financial Statements.
 
(a) Attached hereto as Schedule 3.10(a) are audited consolidated balance sheets
of the Company as of December 31, 2004 and December 31, 2005, and the related
consolidated statements of operations, stockholders’ deficit and cash flows for
each of the years in the three-year period ended December 31, 2005, and an
unaudited balance sheet of the Company as of September 30, 2006 and the related
statements of operations, stockholders’ deficit and cash flows for the period
ending September 30, 2006 (collectively, the “Financial Statements”). The
balance sheet contained in the Financial Statements as of December 31, 2005 is
referred to herein as the “December Balance Sheet”. The balance sheet contained
in the Financial Statements as of September 30, 2006 is referred to herein as
the “September Balance Sheet”. The Financial Statements (i) were prepared from
the Books and Records; (ii) except a lack of footnotes with regard to September
30, 2006 financials and except as set forth on Schedule 3.10(a), were prepared
in accordance with GAAP; (iii) fairly and accurately present the Company’s
financial condition and the results of its operations as of their respective
dates and for the periods then ended; (iv) contain and reflect all necessary
adjustments and accruals for a fair presentation of the Company’s financial
condition as of their dates; and (v) contain and reflect adequate provisions for
all reasonably anticipated liabilities for all material income, property, sales,
payroll or other Taxes applicable to the Company with respect to the periods
then ended. The Company has heretofore delivered to Parent complete and accurate
copies of all “management letters” received by it from the Company’s accountants
and all responses during the last three years by lawyers engaged by the Company
to inquiries from the Company’s accountant or any predecessor accountants.
 
(b) Except as specifically disclosed, reflected or fully reserved against on the
September Balance Sheet and for liabilities and obligations of a similar nature
and in similar amounts incurred in the ordinary course of business since the
date of the September Balance Sheet and except as set forth on Schedule 3.10(b),
there are no liabilities, debts or obligations of any nature (whether accrued,
absolute, contingent, liquidated or unliquidated, unasserted or otherwise)
relating to the Company. All debts and liabilities, fixed or


19

--------------------------------------------------------------------------------


 
contingent, which should be included under GAAP on an accrual basis on the
September Balance Sheets are included therein.
 
(c) The December Balance Sheet and September Balance Sheet accurately reflect
the outstanding Indebtedness of the Company as of the dates thereof. Except for
liabilities and obligations of a similar nature and in similar amounts incurred
in the ordinary course of business since the date of the September Balance Sheet
as set forth on the September Balance Sheet and Schedule 3.10(b), the Company
does not have any Indebtedness.
 
(d) All forecasts, presentations or projections relating to the future results
of operations of the Company were based upon reasonable assumptions and were
prepared in good faith by the Company.
 
(e) (This Section intentionally left blank)
 
(f) All Books and Records of the Company have been properly and accurately kept
and completed in all material respects, and there are no material inaccuracies
or discrepancies of any kind contained or reflected therein. The Company has
none of its records, systems controls, data or information recorded, stored,
maintained, operated or otherwise wholly or partly dependent on or held by any
means (including any mechanical, electronic or photographic process, whether
computerized or not) which (including all means of access thereto and therefrom)
is not under the exclusive ownership (excluding licensed software programs) and
direct control of the Company and which is not located at the Offices or at
locations set forth on Schedule 3.10(f).
 
3.11. Accounts Receivable. Schedule 3.11(a) sets forth as of a date within three
days of the date hereof all accounts, notes and other receivables, whether or
not accrued, and whether or not billed, of the Company, in accordance with GAAP
(“Accounts Receivable”). Except as set forth in Schedule 3.11(b), all Accounts
Receivable represent bona fide revenues of the Company pursuant to the Business
and are fully collectible, net of any reserves shown on the September Balance
Sheet. Except as set forth on Schedule 3.11(b), all accounts and notes
receivable reflected on the December Balance Sheet, or arising since December
31, 2005, have been collected, or are and to the knowledge of the Company will
be good and collectible, in each case at the aggregate recorded amounts thereof
without right of recourse, defense, deduction, return of goods, counterclaim,
offset, or set off on the part of the obligor.


3.12. Books and Records.
 
 
(a) The Books and Records accurately and fairly, in reasonable detail, reflect
the Company’s transactions and dispositions of assets. The Company maintains a
system of internal accounting controls sufficient to provide reasonable
assurance that:
 
(i) transactions are executed in accordance with management’s authorization;


20

--------------------------------------------------------------------------------


 
(ii) access to assets is permitted only in accordance with management’s
authorization; and


(iii) recorded assets are compared with existing assets at reasonable intervals,
and appropriate action is taken with respect to any differences.
 
(b) The Company has heretofore made all of its Books and Records available to
Parent for its inspection and has heretofore delivered to Parent complete and
accurate copies of documents referred to in the Schedules as Parent has
requested. All Contracts, documents, and other papers or copies thereof
delivered to Parent by or on behalf of the Company in connection with this
Agreement and the transactions contemplated herein are accurate, complete, and
authentic.
 
(c) Schedule 3.12(c) is a complete and correct list of all savings, checking,
brokerage or other accounts pursuant to which the Company has cash or securities
on deposit and such list indicates the signatories on each account.


3.13. Absence of Certain Changes.
 
(a) Except as set forth in Schedule 3.13(a), since December 31, 2005, the
Company and each Subsidiary has conducted its respective business in the
ordinary course of business consistent with past practices, and with respect to
the conduct of business by Company and each Subsidiary outside the ordinary
course of business, there has not been:
 
(i) any Material Adverse Change or any event, occurrence, development or state
of circumstances or facts which could reasonably be expected to result
individually or in the aggregate in a Material Adverse Effect on the Company’s
ability to consummate the transactions contemplated herein or upon the value to
Parent or Acquisition Corp. of the transactions contemplated hereby;
 
(ii) any transaction, contract, agreement or other instrument entered into, or
commitment made, by the Company or any Subsidiary relating to the Business or
any relinquishment by the Company or any Subsidiary of any Contract or other
right, in either case other than transactions and commitments in the ordinary
course of business consistent in all respects, including kind and amount, with
past practices and those contemplated by this Agreement;
 
(iii) any increase of bonus, salary or other compensation paid of more than 20%
for any employee making an annual salary of greater than $80,000 or in excess of
$16,000 in the aggregate on an annual basis for any single employee, or change
in the bonus or profit sharing policies of the Company;
 
(iv) any capital expenditure except in the ordinary course of business
consistent with past practice;


21

--------------------------------------------------------------------------------


 
(v) any sale, lease, license or other disposition of any of its assets except
(a) pursuant to existing Contracts or commitments disclosed herein and (b) sales
of products or inventory in the ordinary course of business consistent with past
practice;
 
(vi) acceptance of any returns except in the ordinary course of business,
consistent with past practice;


(vii) any material default under any term or provision of any Contract;
 
(viii) a material increase in the amount of Indebtedness;
 
(ix)  the incurrence of Liens on any of its assets, other than in the ordinary
course of business, consistent with past practice;
 
(x) any material damage, destruction or loss of property related to any of its
assets not covered by insurance;
 
(xi) any delay, acceleration or cancellation of any receivables or indebtedness
owed to it or write-off or additional reserves made with respect to the same,
other than in the ordinary course of business, consistent with past practice;
 
(xii) any merger or consolidation with or acquisition of any other Person;


(xiii)  the lapse of any insurance policy protecting its assets;
 
(xiv)  any change in its accounting principles or methods or write down of the
value of any inventory or assets;
 
(xv)  any change in location where it conducts business;
 
(xvi)  any extension of any loans other than travel or other expense advances to
employees in the ordinary course of business consistent with past practice
exceeding $5,000 individually or $50,000 in the aggregate;
 
(xvii) any increase or reduction in the prices of products sold except in the
ordinary course of business consistent with past practice;
 
(xviii) any agreement to change any practices or terms, including payment terms,
with respect to customers or suppliers;
 
(xix) any change in hiring practices for employees, consultants or advisors;


22

--------------------------------------------------------------------------------


 


(xx)  any dividend or distribution to the Company’s stockholders; or
 
(xxi)  any agreement to do any of the foregoing.


(b) Except as set forth on Schedule 3.13(a) and actions taken in good faith to
invest in the Company’s business, since December 31, 2005, through and including
the Closing Date, neither the Company nor any Subsidiary has taken any action
nor has any of them had any event occur which would have violated any covenants
of the Company set forth in Article VI hereof.
 
3.14. Real Property.
 
(a) Neither the Company nor any Subsidiary owns any Real Property. The Company
has delivered to Parent true, correct, and complete copies of the leases and all
amendments thereto for the properties listed on Schedule 3.14(a) (the “Leases”).
The Leases, together with all amendments, are listed in Schedule 3.14(a) and are
valid and enforceable by the Company or the Subsidiary which is a party to such
lease against the other parties thereto. Neither the Company nor any Subsidiary
has breached or violated and is not in default under any of the Leases or any
local zoning ordinance, the breach or violation of which could individually or
in the aggregate have a Material Adverse Effect, and no notice from any Person
has been received by the Company or any Subsidiary or served upon the Company,
any Subsidiary claiming any violation of any Lease or any local zoning
ordinance. Neither the Company nor any Subsidiary has other leases for Real
Property except as set forth on Schedule 3.14(a).
 
(b) Neither the Company nor any Subsidiary has experienced any material
interruption in the delivery of adequate quantities of any utilities (including
electricity, natural gas, potable water, water for cooling or similar purposes
and fuel oil) or other public services (including sanitary and industrial sewer
service) required by the Company or any Subsidiary in the operation of the
Business.
 
3.15. Tangible Personal Property.
 
 
(a) Each piece of Tangible Assets is in operating condition and repair and
functions in accordance with its intended use (ordinary wear and tear excepted),
has been properly maintained, and is suitable for its present uses. Schedule
3.15(a) sets forth a complete and correct list of the Tangible Assets owned by
the Company or any Subsidiary, setting forth a description of such property and
its location, as of a date within three days of the Closing Date.
 
(b) The Company or one of the Subsidiaries has, and upon consummation of the
transactions contemplated hereby will continue to have, good, valid and
marketable title in and to each piece of Tangible Assets listed on Schedule
3.15(a) hereto, free and clear of all Liens, except as set forth on Schedule
3.15(b).


23

--------------------------------------------------------------------------------


 
(c) The Company or one of the Subsidiaries has good title to, or a valid
leasehold or license interest in, all its respective properties and assets
(whether tangible or intangible), free and clear of all Liens. The personal and
other properties and assets owned by the Company or any Subsidiary or leased or
licensed by the Company or any Subsidiary from a third party constitute all such
properties and assets which are necessary to the Business as presently conducted
and as presently proposed to be conducted.
 
(d) The materials and supplies included in the inventory of the Company or any
Subsidiary as of the Closing Date will be (i) substantially equivalent in
quality and quantity, subject to seasonality, to the materials and supplies, and
additions thereto, generally included in such inventory in the past; and (ii)
valued in accordance with GAAP and applied on a basis consistent with that used
in the Financial Statements.
 
(e) Except as indicated on Schedule 3.15(a), all Tangible Assets except for
vehicles that are being used in the Business are located at the Offices.
 
3.16. Intellectual Property.
 
(a) Schedule 3.16(a) sets forth a true and complete list of all Intellectual
Property owned by the Company or any Subsidiary and used or held for use by or
otherwise material to the Business (the “Owned Intellectual Property”).
 
(b) Schedule 3.16(b) sets forth a true and complete list of all material
computer software developed in whole or in part by or on behalf of the Company
or any Subsidiary, including such developed computer software and databases that
are operated or used by the Company or any Subsidiary on its Websites and used
or held for use by or otherwise material to the business (collectively,
“Software”). Except for the software (including prepackaged third party
software) listed on Schedule 3.16(c), the Software is the only computer software
that is used or held for use by or otherwise material to the Business.
 
(c) Schedule 3.16(c) sets forth a true and complete list of all licenses,
sublicenses and other agreements pertaining to Intellectual Property or Software
to which the Company is a party in each case which are valid and used or held
for use by or otherwise material to the Business (collectively, “Licensed
Intellectual Property”).
 
(d) Neither the Company’s nor any Subsidiary’s ownership and use in the ordinary
course of the Owned Intellectual Property and the use of the Software and
Licensed Intellectual Property does not infringe upon or misappropriate the
valid Intellectual Property rights, privacy rights or other right of any third
party.
 
(e) Except as set forth in Schedule 3.16(f), the Company or a Subsidiary is the
owner of the entire and unencumbered right, title and interest in and to each
item of Owned Intellectual Property, and the Company or a Subsidiary is entitled
to use, and is using in the Business, the Owned Intellectual Property, Software
and Licensed Intellectual Property in the ordinary course.


24

--------------------------------------------------------------------------------


 
(f) Except for the Intellectual Property listed on Schedule 3.16(f) the Owned
Intellectual Property, Software and the Licensed Intellectual Property include
all of the Intellectual Property used in the ordinary day-to-day conduct of the
Business, and there are no other items of Intellectual Property, Software or
Licensed Intellectual Property that are material to such ordinary day-to-day
conduct of the Business. The Company’s rights in the Owned Intellectual Property
and, to the knowledge of the Company or any Subsidiary, the Company’s rights in
the Licensed Intellectual Property, are subsisting, valid and enforceable, and
have not been adjudged invalid or unenforceable in whole or part.
 
(g) To the knowledge of the Company, no Person is engaged in any activity that
infringes upon the Owned Intellectual Property, the Licensed Intellectual
Property or the Software. Neither the Company nor any Subsidiary has granted any
license or other right currently outstanding to any third party with respect to
the Owned Intellectual Property, Licensed Intellectual Property or Software,
except for (i) licenses issued in the ordinary course, and (ii) those licenses
set forth in Schedule 3.16(g).  The consummation of the transactions
contemplated by this Agreement will not result in the termination or impairment
of any of the Owned Intellectual Property, Licensed Intellectual Property or
Software.
 
(h) Neither the Company nor or any Subsidiary has exported the Software outside
the U.S. or Canada. No rights in the Software have been transferred by the
Company to any third party except to the customers of the Company to whom the
Company has licensed such Software in the ordinary course.
 
(i) The Company or a Subsidiary has the right to use all software development
tools, library functions, compilers and other third party software that is
material to the Business or that is required to operate or, where modification
is essential to the use of the Software, to modify the Software.
 
(j) The Company and each Subsidiary has taken reasonable steps to maintain the
confidentiality of its trade secrets and other confidential Intellectual
Property and to the Company’s knowledge, (i) there has been no misappropriation
of any material trade secrets or other material confidential Intellectual
Property of the Company or any Subsidiary by any Person; (ii) no employee,
independent contractor or agent of the Company or any Subsidiary has
misappropriated any trade secrets of any other Person in the course of his
performance as an employee, independent contractor or agent; and (iii) no
employee, independent contractor or agent of the Company or any Subsidiary is in
default or breach of any term of any employment agreement, non-disclosure
agreement, non-compete obligation, assignment of invention agreement or similar
agreement or contract relating in any way to the protection, ownership,
development, use or transfer of Intellectual Property, other than those which
individually or in the aggregate would not have a Material Adverse Effect.
 
3.17.  Relationships With Customers, Suppliers, Etc..
 
 
(a) Schedule 3.17(a) identifies during the nine months ended September 30, 2006
and the fiscal year ended December 31, 2005, respectively (i) the 10 largest


25

--------------------------------------------------------------------------------


 
customers of the Company and each Subsidiary in the aggregate and the amount of
revenues accounted for by such customer during each such period and (ii) the 5
largest suppliers (other than attorneys, accountants and office leases) of the
Company and each Subsidiary in the aggregate and the amount of expense accounted
for by such supplier during each such period.
 
(b) Schedule 3.17(b) sets forth (i) all prepayments, pre-billed invoices and
deposits that have been received by the Company or any Subsidiary as of the date
hereof from customers for products to be shipped, or services to be performed,
after the Closing Date, and (ii) with respect to each such prepayment,
pre-billed invoice or deposit, (A) the party and contract credited, (B) the date
received or invoiced, (C) the products and/or services to be delivered, and (D)
the conditions for the return of such prepayment, pre-billed invoice or deposit.
All such prepayments, pre-billed invoices and deposits are properly accrued for
on the Financial Statements, in accordance with GAAP applied on a consistent
basis with the past practice of the Company.
 
(c) Schedule 3.17(c) sets forth all purchases (other than attorneys, accountants
and office leases) since December 31, 2005, with a cost of in excess of $50,000
for any single item or series of related items.
 
(d) Except as set forth on Schedule 3.17(d), since December 31, 2005: (i) there
has not been any termination of the business relationship of the Company or any
Subsidiary with any material licensee, customer or supplier, other than in the
ordinary course of business where a contract has been concluded with a customer
with no subsequent follow-on business or with a supplier due to the supplier’s
products being either (A) no longer available or (B) no longer applicable to the
Company’s ongoing business; (ii) to the knowledge of the Company, there has not
been any threatened termination or withholding of payments by, or any material
dispute with, any material licensee, customer or supplier; and (iii) neither the
Company nor any Subsidiary has received any notice or been informed that any
such event described in (a) or (b) above will occur in the future, either as a
result of the consummation of the transactions contemplated by this Agreement or
otherwise. Except as set forth on Schedule 3.17(d), neither the Company nor any
Subsidiary is currently in any dispute over any terms of any contract or
agreement to which the Company or any Subsidiary and any material licensee,
customer or supplier is a party.
 
3.18. Litigation. Except as set forth in Schedule 3.18, there is no Action
pending against, or to the knowledge of the Company, threatened against or
affecting the Company or any Subsidiary, any of their respective officers or
directors, any stockholder of the Company, where such Action relates directly or
indirectly to the business of the Company or such stockholder’s ownership
interest in the Company, the business of the Company or any Subsidiary, or any
Contract before any court or arbitrator or any governmental body, agency or
official or which in any manner challenges or seeks to prevent, enjoin, alter or
delay the transactions contemplated hereby. There are no outstanding judgments
against the Company or any Subsidiary. Neither the Company nor any Subsidiary is
now, nor have they been in the past five years, subject to any proceeding with
the Federal Trade Commission or the Equal Employment Opportunity Commission or
any comparable body of any state or political subdivision.


26

--------------------------------------------------------------------------------


 
3.19.  Contracts.
 
(a) Except as disclosed on Schedule 3.19(a), each contract to which the Company
or any Subsidiary is a party (“Contract”) is a valid and binding agreement, and
is in full force and effect, except where a failure would not have a Material
Adverse Effect and neither the Company nor any Subsidiary, as applicable, nor,
to the knowledge of the Company, any other party thereto, is in breach or
default (whether with or without the passage of time or the giving of notice or
both) under any material terms of any such Contract. Except as disclosed on
Schedule 3.19(a), neither the Company nor any Subsidiary has assigned,
delegated, or otherwise transferred any of its rights or obligations with
respect to any material Contracts, or granted any power of attorney with respect
thereto. The Company and each Subsidiary has made available to Parent an
original or a true and correct fully executed copy of each material Contract.
 
(b) Schedule 3.19(b) lists each material Contract (other than the Charter
Documents) of the Company and each Subsidiary, including:
 
(i) any Contract pursuant to which the Company or any Subsidiary is required to
pay, has paid or is entitled to receive or has received an amount in excess of
$100,000 during the current fiscal year or any one of the two preceding fiscal
years (other than purchase orders for Inventory entered into in the ordinary
course of business (excluding however any such purchase orders which are open
for purchases in excess of $100,000. The Parties hereto have agreed that
delivery of Company’s “Work in Process Report”, in the format previously
disclosed to Parent shall constitute full compliance with this Section
3.19(b)(i).
 
(ii) all forms of standard employment contracts and sales representatives
contracts, as well as any such contracts that deviate materially from the
standard form, together with a list of employees and sales representatives that
are parties to such contracts;
 
(iii) all material sales, agency, factoring, commission and distribution
contracts;
 
(iv) all joint venture, strategic alliance, limited liability company and
partnership agreements;
 
(v) all documents relating to any significant acquisitions or dispositions of
assets (other than of dispositions of Inventory in the ordinary course of
business);
 
(vi) all material licensing agreements, including agreements licensing
Intellectual Property rights, other than “shrink wrap” licenses;


27

--------------------------------------------------------------------------------


 
(vii) all material secrecy, confidentiality and nondisclosure agreements
restricting the conduct of the Company or any Subsidiary;
 
(viii) all material Contracts relating to patents, trademarks, service marks,
trade names, brands, copyrights, trade secrets and other Intellectual Property
rights;
 
(ix) all material guarantees, terms and conditions, privacy policies,
indemnification arrangements and other hold harmless arrangements made or
provided by the Company or any Subsidiary;
 
(x)  all material Website hosting contracts or agreements;
 
(xi)  all Contracts or agreements with or pertaining to the Company or ny
Subsidiary to which any of its stockholders or any Affiliate of any of its
stockholders is a party;
 
(xii) all agreements relating to real property, including any real property
lease, sublease, or space sharing, license or occupancy agreement, whether the
Company is granted or granting rights thereunder to occupy or use any premises;


(xiii)  all material agreements relating to Tangible Assets; and
 
(xiv)  all material agreements relating to outstanding Indebtedness.


(c) Except as disclosed on Schedule 3.19(c), the Company is in compliance with
all material covenants, including all financial covenants, in all notes,
indentures, bonds and other instruments or agreements evidencing any
Indebtedness.
 
3.20. Licenses and Permits. Schedule 3.20 is a complete and correct list of each
material license, franchise, permit, order or approval or other similar
authorization affecting, or relating in any way to, the Business, together with
the name of the government agency or entity issuing the same (the “Permits”).
Such Permits are valid and in full force and effect and, assuming the related
Company Consents, if any, have been obtained prior to the Closing Date, none of
the Permits will, assuming the related Company Consents have been obtained or
waived prior to the Closing Date, be terminated or impaired or become terminable
as a result of the transactions contemplated hereby. The Company or any
Subsidiary has all Permits necessary to operate the Business other than those
Permits whose absence individually or in the aggregate would not cause a
Material Adverse Effect.
 
3.21. Compliance with Laws. Neither the Company nor any Subsidiary, to their
knowledge, is in violation of, has not violated, is not under investigation with
respect to, nor have they been threatened to be charged with or given notice of,
any violation or alleged violation of, any Law or Order, nor does the Company or
any Subsidiary have knowledge of any reasonable basis for any such charge.


28

--------------------------------------------------------------------------------


 
3.22. Pre-payments. Except as set forth on Schedule 3.22, Neither the Company
nor any Subsidiary has received any material payments with respect to any
services to be rendered or goods to be provided after the Closing.
 
3.23. Employees. Schedule 3.23 sets forth a true and complete list of the names,
titles, annual salaries or wage rates and other compensation, vacation and
fringe benefits, medical costs incurred on employee clams for the last twelve
months that the Company has been made aware of, work permits, visas, and office
location of all employees of the Company and each Subsidiary, indicating for
which entity the employee is employed, part-time and full-time employment and
all changes in salaries and wage rates per employee since January 1, 2006.
Except as disclosed on Schedule 3.23, neither the Company nor any Subsidiary has
promised any employee, consultant or agent of the Company that he or she will be
employed by or receive any particular benefits from the Parent or Acquisition
Corp. on or after the Closing. Schedule 3.23 sets forth a true and complete list
of the names, addresses and titles of the directors and officers of the Company
and each Subsidiary.
 


3.24. Compliance with Labor Laws and Agreements. To the best of its knowledge,
the Company has substantially complied with all applicable Laws and Orders
relating to employment or labor other than those Laws and Orders with which it
could fail to comply, either individually or in the aggregate, without causing a
Material Adverse Effect. Except as set forth on Schedule 3.24, no present or
former employee, officer or director of the Company or any Subsidiary has, or
will have at the Closing Date, any claim against the Surviving Corporation for
any matter including for wages, salary, vacation, severance, or sick pay except
for the same incurred in the ordinary course of business for the last payroll
period prior to the Closing Date. Except as set forth on Schedule 3.24, to the
knowledge of the Company, there is no:
 


(a) unfair labor practice complaint against the Company or any Subsidiary
pending before the National Labor Relations Board or any state or local agency;


(b) pending labor strike or other material labor trouble affecting the Company
or any Subsidiary;


(c) material labor grievance pending against the Company or any Subsidiary;


(d) pending representation question respecting the employees of the Company or
any Subsidiary; or


(e) pending arbitration proceeding arising out of or under any collective
bargaining agreement to which the Company or any Subsidiary is a party.
 
In addition, to the Company’s knowledge: (i) none of the matters specified in
clauses (a) through (e) above is threatened against the Company or any
subsidiary; (ii) no union organizing activities have taken place with respect to
the Company or any Subsidiary; and (iii)


29

--------------------------------------------------------------------------------


 
no basis exists for which a claim may be made under any collective bargaining
agreement to which the Company or any Subsidiary is a party.
 
3.25. Pension and Benefit Plans. Except as set forth on Schedule 3.25, neither
the Company nor any Subsidiary is individually or jointly and severally liable,
and, to the knowledge of the Company, neither the Company’s nor Subsidiary’s
officers and employees are liable for any liability arising under ERISA, the
Code or any other law or regulation, relating to: (1) an employee benefit plan,
within the meaning of Section 3(3) of ERISA (a “Plan”), covering or formerly
covering any present or former employee of the Company or any Subsidiary (a
“Company Plan”); (2) a Plan not described in clause (1) covering or formerly
covering any present or former employee of a Person which, together with the
Company or any Subsidiary, are treated as a single employer under Code Section
414 (such Person hereinafter being referred to as an “ERISA Affiliate” and such
Plan hereinafter being referred to as an “ERISA Affiliate Plan”); or (3) an
employee benefit plan or arrangement, other than an ERISA Plan, maintained by
the Company or any Subsidiary providing benefits to some or all their employees
or directors, including, but not limited to, stock option, stock appreciation,
equity incentive and deferred compensation plans and arrangements (a “Benefits
Arrangement”), which (in all cases) is not fully and accurately reflected in the
Company’s most recent Financial Statements or on Schedule 3.25. No Company Plan
or ERISA Affiliate Plan has incurred any “accumulated funding deficiency” as
that term is defined in Section 412 of the Code (whether or not waived) and,
with respect to each Company Plan and ERISA Affiliate Plan, the accumulated
benefit obligation of the Plan does not exceed the fair market value of the
assets of such Plan based upon actuarial assumptions which are reasonable in the
aggregate. The Company Plans and Benefits Arrangements have been maintained and
administered in all respects in compliance with all applicable laws, rules and
regulations and the applicable plan documents except where any individual
failure to comply would not have a Material Adverse Effect. The Company Plans
which are intended to be qualified under Code Section 401(a) have received a
determination, opinion, or notification letter from the IRS that the Plan
satisfies the requirements of the Code, has not been amended since receiving
such letter (other than by the adoption of amendments required by the IRS) and
nothing has occurred with respect thereto which could reasonably be expected to
result in the loss of such qualification. Except as set forth on Schedule 3.25
hereto, (i) neither the Company nor any Subsidiary has received written or oral
notice of any Claims pending (other than routine benefit claims) or, to the
knowledge of the Company, threatened, relating to the Company Plans or Benefits
Arrangement; (ii) neither the Company nor any Subsidiary has received written or
oral notice from any Governmental Entity, including the IRS, the Department of
Labor and the Pension Benefit Guaranty Corporation (“PBGC”), that such
Governmental Entity has initiated an examination, audit or investigation of a
Company Plan or Benefits Arrangement which has not been completed; (iii) neither
the Company nor any Subsidiary has received written or oral notice of, no event
has occurred and, to the Company’s knowledge, there does not now exist any
condition or set of circumstances, that could subject the Company or any
Subsidiary to any material liability arising under the Code, ERISA or any other
applicable legal requirement or under any indemnity Agreement to which the
Company or any Subsidiary is a party, excluding liability for routine benefit
claims and funding obligations payable in the ordinary course; (iv) to the
knowledge of the Company, the transactions contemplated by the Transaction
Documents will not result in a reportable event, within the meaning of ERISA
Section 4043, other than a


30

--------------------------------------------------------------------------------


 
reportable event with respect to which the ERISA Section 4043 reportable event
notice requirement has been waived or the PBGC has announced that it will not
apply a penalty for failure to satisfy the reportable event notice requirement;
(v) the transactions contemplated by the Additional Agreements to which the
Company is named as a party will not result in a liability for severance or
termination pay or result in increased or accelerated employee benefits becoming
payable to any of the employees of the Company or any Subsidiary pursuant to the
terms of any Contract; (vi) all contributions to Company Plans and Benefit
Arrangements (including both employee and employer contributions) which are
required to have been made, whether by virtue of the terms of the particular
plan or arrangement or by operation of law, have been made by the due date
thereof (including all applicable extensions) and all contributions which are
not yet due but which relate to periods which began prior to the date hereof
have either been paid or have been reflected by the Company as an accrued
liability on the Books and Records or are set forth on Schedule 3.25 hereto;
(vii) neither the Company nor any Subsidiary maintains any plan or arrangement
which provides for retiree health or other retiree welfare benefits, except as
required by COBRA; (viii) neither the Company nor any Subsidiary currently
participates in or in the past participated in a multiemployer plan, within the
meaning of Section 3(37) or 4001(a)(3) of ERISA (a “Multiemployer Plan”); and
(ix) neither the Company nor any Subsidiary is under an obligation (express or
implied) to modify the Company Plan or Benefit Arrangement. Schedule 3.25
contains a complete list of all Company Plans currently maintained by the
Company or any Subsidiary or in which the Company or any Subsidiary currently
participates (“Current Company Plans”) and all Benefit Arrangements in which the
Company or any Subsidiary participates. With respect to each Current Company
Plan, the Company has delivered to the Parent a correct and complete copy of (1)
the Plan document, (2) if applicable, the summary plan description, (3) if
applicable, the most recent Annual Report (Form 5500 series) and accompanying
Schedules, (4) if applicable, the most recent certified financial statements,
and (5) if applicable, the most recent actuarial valuation report. With respect
to each Benefit Arrangement, the Company has delivered to the Parent a correct
and complete copy of each applicable plan document, arrangement and/or summary
description.
 
3.26. Employment Matters. Schedule 3.26 sets forth a true and complete list of
every employment agreement, commission agreement, employee group or executive
medical, life, or disability insurance plan, and each incentive, bonus, profit
sharing, retirement, deferred compensation, equity, phantom equity, option,
equity purchase, equity appreciation right or severance plan of the Company or
any Subsidiary now in effect or under which the Company or any Subsidiary has or
might have any obligation, or any understanding between the Company or any
Subsidiary and any employee concerning the terms of such employee’s employment
that do not apply to such company’s employees generally.


3.27. Tax Matters.
 
(a) Compliance Generally. Except as set forth on Schedule 3.27(a), the Company
has (i) duly and timely filed all Tax Returns required to be filed by the
Company on or prior to the Effective Time, which Tax Returns are true, correct
and complete, and (ii) duly and timely paid all Taxes due and payable in respect
of all periods up to and including the date which includes the Effective Time or
has made adequate provision on its books and


31

--------------------------------------------------------------------------------


 
records and Financial Statements in accordance with GAAP for any such Tax which
is not due on or before such time. The Company has compiled with all applicable
law relating to the reporting, payment, collection and withholding of Taxes and
has duly and timely withheld or collected, paid over and reported all Taxes
required to be withheld or collected by the Company on or before the date
hereof.
 
(b) No Audit. Except as set forth on Schedule 3.27(b), (i) no Taxing authority
has asserted in writing any adjustment that could result in an additional Tax
for which the Company is or may be liable or that could result in a Lien on any
of its assets which has not been fully paid or adequately provided for on the in
the Financial Statements (collectively, “Tax Liability”), or which adjustment,
if asserted in another period, would result in any Tax Liability, (ii) there is
not pending any audit, examination, investigation, dispute, proceeding or claim
(collectively, “Proceeding”) relating to any Tax Liability, (iii) no statute of
limitations with respect to any Tax has been waived or extended (unless the
period to which it has been waived or extended has expired), (iv) there is no
outstanding power of attorney authorizing anyone to act on behalf of the Company
in connection with any Tax Liability, Tax Return or Proceeding relating to any
Tax, (v) there is not outstanding any closing agreement, ruling request, request
to consent to change a method of accounting, subpoena or request for information
with or by any Taxing authority with respect to the Company, its income, assets
or business, or any Tax Liability, (vi) the Company is not and has never been a
party to any Tax sharing or Tax allocation agreement, arrangement or
understanding; and (vii) the Company is not and has never been included in any
consolidated, combined or unitary Tax Return.
 
(c) Taxes and Tax Return Defined. For purposes of this Agreement, “Tax” shall
mean all federal, state, local and foreign tax, charge, fee, levy, deficiency or
other assessment of whatever kind or nature (including without limitation, any
net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, unemployment,
excise, estimated, severance, stamp, occupation, real property, personal
property, intangible property, occupancy, recording, minimum, environmental and
windfall profits tax), together with any interest, penalty, addition to tax or
additional amount imposed by any federal, state, local or foreign Taxing
authority. For purposes of this Agreement, “Tax Return” includes any return,
declaration, report, claim for refund or credit, information return or
statement, and any amendment thereto, including without limitation any
consolidated, combined or unitary return or other document (including any
related or supporting information or schedule), filed or required to be filed
with any federal, state, local or foreign governmental entity or agency in
connection with the determination, assessment, collection or payment of Taxes.
 
3.28. Fees. Except as set forth on Schedule 3.28, there is no investment banker,
broker, finder, restructuring or other intermediary that has been retained by or
is authorized to act on behalf of the Company, any Subsidiary, any of the
Company’s stockholders or the holder of the Company Warrant or any of their
respective Affiliates who might be entitled to any fee or commission from either
Acquisition Corp., the Surviving Corporation, Parent or any of its Affiliates
upon consummation of the transactions contemplated by this Agreement. The


32

--------------------------------------------------------------------------------


 
amount of any fee owed to any Person and the party obligated to pay such fee is
listed on Schedule 3.28 opposite such Person’s name.


3.29. Business Operations; Servers.
 
 
(a) The Company and each Subsidiary owns all of its servers and other computer
equipment (other than webservers) necessary to operate its Business as conducted
as of the date hereof and as such Business will be conducted as of the Closing.
 
(b) Parent has been furnished with complete and correct copies of the standard
terms and conditions of sale, if any, of each of the products of the Company and
each Subsidiary. Except as set forth on Schedule 3.29(b) or as required by law,
no product manufactured, sold or delivered by the Company or any Subsidiary is
subject to any guaranty, warranty or other indemnity, express or implied, beyond
such standard terms and conditions. Any warranty reserve reflected in the
Financial Statements is in accordance with GAAP.
 
(c) Except in the ordinary course of business or as set forth on Schedule
3.29(c), neither the Company nor any Subsidiary has entered into, or offered to
enter into, any written agreement, Contract or other arrangement with respect to
the Business pursuant to which the Company or any Subsidiary is or will be
obligated to make any rebates, discounts, promotional allowances or similar
payments or arrangements to any customer (“Rebate Obligations”). All Rebate
Obligations listed on Schedule 3.29(c) and all ordinary course Rebate
Obligations are reflected in the 2005 Financial Statements in accordance with
GAAP.
 
(d) Except as set forth in Schedule 3.29(d), neither the Company nor any
Subsidiary has experienced any returns of its products since December 31, 2005
other than returns in the ordinary course of business. All product returns
listed on Schedule 3.29(d) are reflected on the 2005 Financial Statements in
accordance with GAAP.
 
3.30. Powers of Attorney and Suretyships. Except as set forth on Schedule 3.30,
neither the Company nor any Subsidiary has any general or special powers of
attorney outstanding (whether as grantor or grantee thereof) or any obligation
or liability (whether actual, accrued, accruing, contingent, or otherwise) as
guarantor, surety, co-signer, endorser, co-maker, indemnitor or otherwise in
respect of the obligation of any Person, excluding ordinary course of business
indemnity obligations.
 
3.31. Other Information. Neither this Agreement, nor any of the documents or
other information made available to Parent or its Affiliates, attorneys,
accountants, agents or representatives pursuant hereto or in connection with
Parent’s due diligence review of the Business or the transactions contemplated
by this Agreement contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained therein not misleading.


33

--------------------------------------------------------------------------------


 
3.32. Certain Business Practices. To the Company’s knowledge, neither the
Company, nor any Subsidiary, nor any director, officer, agent or employee of the
Company or any Subsidiary (in their capacities as such) has (i) used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity, (ii) made any unlawful payment to foreign or
domestic government officials or employees, to foreign or domestic political
parties or campaigns or violated any provision of the Foreign Corrupt Practices
Act of 1977 to the extent applicable to the Company or any Subsidiary or (iii)
made any other unlawful payment. Neither the Company, nor any Subsidiary, nor
any director, officer, agent or employee of the Company or any Subsidiary (nor
any Person acting on behalf of any of the foregoing, but solely in his or her
capacity as a director, officer, employee or agent of the Company) has, since
January 1, 2000, directly or indirectly, given or agreed to give any gift or
similar benefit in any material amount to any customer, supplier, governmental
employee or other Person who is or may be in a position to help or hinder the
Company or any Subsidiary or assist the Company or any Subsidiary in connection
with any actual or proposed transaction, which, if not given could reasonably be
expected to have had an adverse effect on the Company or any Subsidiary, or
which, if not continued in the future, could reasonably be expected to adversely
affect the business or prospects of the Company or any Subsidiary or that could
reasonably be expected to subject the Company to penalty in any private or
governmental litigation or proceeding.
 
3.33. Money Laundering Laws. To the knowledge of Company, there is no material
violation of the laundering statutes of the States in which the Company or the
Subsidiaries do business, applicable to the Business, and the Laws of the United
States applicable to the Business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental authority (collectively, the “Money Laundering
Laws”) that are applicable to the Business, and no criminal or material civil
Action involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES TO BE MADE BY THE COMPANY’S STOCKHOLDERS
 
The Company hereby agrees that, at the Closing, each of its stockholders and the
holder of the Company Warrant shall, severally and not jointly, represent to
Acquisition Corp. and the Parent that the following statements are true and
correct. Any reference in this Article IV to an agreement being “enforceable”
shall be deemed to be qualified to the extent such enforceability is subject to
(i) laws of general application relating to bankruptcy, insolvency, moratorium
and the relief of debtors, and (ii) the availability of specific performance,
injunctive relief and other equitable remedies.


34

--------------------------------------------------------------------------------


4.1.Ownership of Stock; Authority.
 
(a) The stockholder or holder of the Company Warrant has good and marketable
title to the Stockholder’s Securities or the Company Warrant, as applicable,
free and clear of any and all Liens.
 
(b) The stockholder or the holder of the Company Warrant has full legal
capacity, power and authority to execute and deliver the agreements to which
such Person is a party, to perform such Person’s obligations thereunder and to
consummate the transactions contemplated thereby. The agreements to which each
such Person is named as a party will be duly executed and delivered by each
Person and, upon their execution and delivery will be, valid and legally binding
obligations of each Person, enforceable against each Person in accordance with
their respective terms.
 
(c) Neither the execution and delivery by the stockholder or the holder of the
Company Warrant of any or all of the agreements to which such Person is a party,
nor the consummation by such Person of the transaction contemplated thereby,
will (i) conflict with, result in a breach of, constitute (with or without due
notice or lapse of time or both) a default under, or require any notice, consent
or waiver under, any instrument, contract, agreement or arrangement to which
such Person is a party or by which such Person is bound, or (ii) result in the
imposition of any Lien upon such Person’s Company Securities.
 
4.2. Approvals. Except as contemplated by this Agreement, including without
limitation Section 3.2, no consent, approval, waiver, authorization or novation
will be required to be obtained by the stockholder or the holder of the Company
Warrant, as applicable, from, and no notice or filing is required to be given by
such Person to or made by any Person with, any Authority or other Person in
connection with the execution, delivery and performance by such Person of the
agreements executed at Closing.
 
4.3. Non-Contravention. The execution, delivery and performance by the
stockholder or the holder of the Company Warrant, as applicable, of the
agreements executed at Closing, and the consummation of the transaction will not
(a) violate any provision of the articles of incorporation, bylaws or other
organizational documents of such Person if it is not a natural person, or (b)
violate or result in a breach of or constitute a default under any Law,
judgment, injunction, Order, decree or other restriction of any Authority to
which such Person, or such Person’s Company Securities, is subject.
 
4.4. Litigation and Claims. There is no civil, criminal or administrative
action, suit, demand, claim, hearing, proceeding or disclosed investigation
pending or threatened against such stockholder or the holder of the Company
Warrant and such Person is not subject to any Order, writ, judgment, award,
injunction or decree of any Authority of competent jurisdiction or any
arbitrator that would prevent consummation of the transaction or materially
impair the ability of such Person to perform its obligations under the
agreements executed at Closing.
 
4.5. Investment Representations. The stockholder and the holder of the Company
Warrant, as applicable, will make the representations in either Section 4.5(a)
or 4.5(b):


35

--------------------------------------------------------------------------------


 
(a)  Accredited Investor
 
(i) Such Person is an “accredited investor” as such term is defined inRule 501
of Regulation D (“Reg. D”) promulgated under the Act. Such Person acknowledges
that Parent has the right to require evidence of such Person’s status as an
accredited investor, if necessary.
 


(ii) Such Person acknowledges that such Person has prior investment experience,
including investments in non-listed and non-registered securities, or has
employed the services of an investment advisory, attorney or accountant to
evaluate the merits and risks of such an investment on its behalf, and such
Person represents that such Person understands the highly speculative nature of
an investment in Parent Common Stock which may result in the loss of the total
amount of such investment.
 
(iii) Such Person has adequate means of providing for such Person’s current
needs and possible personal contingencies, and each Person has no need, and
anticipates no need in the foreseeable future, for liquidity in such Person’s
investment in the Parent Common Stock. Such Person is able to bear the economic
risks of this investment and, consequently, without limiting the generality of
the foregoing, each Person is able to hold the Parent Common Stock for an
indefinite period of time and has a sufficient net worth to sustain a loss of
the entire investment in the event such loss should occur.
 
(iv) Such Person has not made an overall commitment to investments which are not
readily marketable that are disproportionate to such Person’s net worth, and
such Person’s investment in the Parent Common Stock will not cause such overall
commitment to become excessive.
 
(v) Such Person acknowledges that this offering of Parent Common Stock has not
been reviewed by the SEC because this is intended to be a non-public offering
pursuant to Section 4(2) of the Act and Rule 506 under Regulation D of the Act.
Each Person acknowledges that it is not acquiring the Parent Common Stock as a
result of any general solicitation or advertising. The Parent Common Stock will
be received by each Person for such Person’s own account, for investment and not
for distribution or resale to others.
 
(vi) Except as otherwise set forth in Article V, Parent has not and is not
making any representations or warranties to such Persons or providing any advice
or information to such Persons.
 
(vii) Such Person understands and consents to the placement of a legend on any
certificate or other document evidencing Parent Common Stock stating that such
Parent Common Stock has not been registered under the Act and setting forth or
referring to the restrictions on transferability and sale thereof. Each
certificate evidencing the shares shall bear the legends set forth below, or
legends


36

--------------------------------------------------------------------------------


 
substantially equivalent thereto, together with any other legends that may be
required by federal or state securities laws at the time of the issuance of the
Parent Common Stock:
 
THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL (I) REGISTERED
UNDER THE ACT OR (II) THE ISSUER OF THE SHARES (THE “ISSUER”) HAS RECEIVED AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT.


(b) Non-accredited Investor
 
(i) Such Person acknowledges that such Person has prior investmentexperience,
including investments in non-listed and non-registered securities, or has
employed the services of an investment advisor, attorney or accountant to
evaluate the merits and risks of such an investment on its behalf, and such
Person represents that such Person understands the highly speculative nature of
an investment in Parent Common Stock which may result in the loss of the total
amount of such investment.
 
(ii) Such Person has adequate means of providing for such Person’s current needs
and possible personal contingencies, and each Person has no need, and
anticipates no need in the foreseeable future, for liquidity in such Person’s
investment in the Parent Common Stock. Such Person is able to bear the economic
risks of this investment and, consequently, without limiting the generality of
the foregoing, each Person is able to hold the Parent Common Stock for an
indefinite period of time and has a sufficient net worth to sustain a loss of
the entire investment in the event such loss should occur.
 
(iii) Such Person has not made an overall commitment to investments which are
not readily marketable that are disproportionate to such Person’s net worth, and
such Person’s investment in the Parent Common Stock will not cause such overall
commitment to become excessive.
 
(iv) Parent has made available to such Person a copy of its (i) Annual Report on
Form 10-K for the year ended December 31, 2005, (ii) Quarterly Reports on Form
10-Q for the quarters ended March 31, 2006, June 30, 2006 and September 30,
2006, and (iii) the proxy statement distributed to the Parent’s stockholders in
connection with the Special Meeting of Stockholders to be held in connection
with the approval of the transactions contemplated by this Agreement.
 


37

--------------------------------------------------------------------------------


(v) Such Person had the opportunity to (a) ask questions and receive answers
from the management of the Parent concerning the Parent and an investment in the
Parent Common Stock, and (b) obtain additional information as necessary to
verify the accuracy of the information furnished to such Person by the Parent.
 
(vi) Except as otherwise set forth in Article V, Parent has not and is not
making any representations or warranties to such Persons or providing any advice
or information to such Persons.
 
(vii) Such Person acknowledges that this offering of Parent Common Stock has not
been reviewed by the SEC because this is intended to be a non-public offering
pursuant to Section 4(2) of the Act and Rule 506 under Regulation D of the Act.
Each Person acknowledges that it is not acquiring the Parent Common Stock as a
result of any general solicitation or advertising. The Parent Common Stock will
be received by each Person for such Person’s own account, for investment and not
for distribution or resale to others.
 
(viii) Such Person understands and consents to the placement of a legend on any
certificate or other document evidencing Parent Common Stock stating that such
Parent Common Stock has not been registered under the Act and setting forth or
referring to the restrictions on transferability and sale thereof. Each
certificate evidencing the shares shall bear the legends set forth below, or
legends substantially equivalent thereto, together with any other legends that
may be required by federal or state securities laws at the time of the issuance
of the Parent Common Stock:
 


THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL (I) REGISTERED
UNDER THE ACT OR (II) THE ISSUER OF THE SHARES (THE “ISSUER”) HAS RECEIVED AN
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT SUCH
OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN COMPLIANCE WITH THE ACT.
 
4.6. Assumption of Risk of Price Changes in Parent Common Stock. Such Person
acknowledges that from the date of the Merger Agreement such Person assumed the
risk related to any diminution in the market price of the Stock Consideration.
 
38

--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent represents and warrants to the Company that the statements contained in
this Article V are true and correct, except as set forth in the disclosure
schedule attached hereto (the “Parent Disclosure Schedule”). The Parent
Disclosure Schedule shall be arranged in paragraphs corresponding to the
numbered and lettered paragraphs contained in this Article V, and the disclosure
in any paragraph shall qualify the corresponding paragraph in this Article V;
provided, however, that any item disclosed under any paragraph of the Parent
Disclosure Schedule shall be deemed to be disclosed with respect to every other
applicable paragraph if the disclosure in respect to such paragraph of the
Parent Disclosure Schedule is sufficient to reasonably inform the reader of the
Parent Disclosure Schedule of the information required to be disclosed in
respect of other paragraphs of the Parent Disclosure Schedule. Any reference in
this Article V to an agreement being “enforceable” shall be deemed to be
qualified to the extent such enforceability is subject to (i) laws of general
application relating to bankruptcy, insolvency, moratorium and the relief of
debtors, and (ii) the availability of specific performance, injunctive relief
and other equitable remedies.
 
5.1. Due Incorporation. Parent is a corporation duly organized, validly existing
and in good standing under the Laws of the State of Delaware. Except as set
forth on Schedule 5.1, the Parent is not qualified to do business as a foreign
corporation in any jurisdiction, and there is no jurisdiction in which the
character of the property owned or leased by the Parent or the nature of its
activities make qualification of the Parent in any such jurisdiction necessary,
except where the failure to so qualify would have a Material Adverse Effect.
Acquisition Corp. is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware. Parent has all requisite power
and authority, corporate and otherwise, and all governmental licenses,
franchises, permits, authorizations, consents and approvals required to own,
lease, and operate its assets, properties and businesses and to carry on its
business as now conducted on the date hereof. Acquisition Corp. has not
conducted any business to date and has only engaged in certain activities
relating to its organization. Parent has not adopted any plan, or made any
agreement in respect of any merger, consolidation, sale of all or substantially
all of its assets, reorganization, recapitalization, dissolution or liquidation.
 
5.2. Corporate Authorization. Except for a vote of the stockholders of the
Parent to approve the transaction contemplated by this Agreement, and provided
that fewer than 20% of Parent’s public stockholders exercise their conversion
rights (as specified in the Parent’s Certificate of Incorporation), the
execution, delivery and performance by Parent and Acquisition Corp. of this
Agreement and each of the other Additional Agreements to which either is a party
and the consummation by Parent and Acquisition Corp. of the transactions
contemplated hereby and thereby are within the corporate powers of Parent and
Acquisition Corp. and have been duly authorized by all necessary corporate
action on the part of Parent and Acquisition Corp. This Agreement constitutes,
and upon their execution and delivery, each of the Additional Agreements to
which Parent or Acquisition Corp. is named as a party will constitute, the valid
and legally binding agreement of Parent or Acquisition Corp., as applicable,
enforceable against each in accordance with their respective terms.
 
5.3. Governmental Authorization. None of the execution, delivery or performance
by Parent or Acquisition Corp. of this Agreement or any Additional Agreement
requires any consent, approval, license or other action by or in respect of, or
registration,


39

--------------------------------------------------------------------------------


 
declaration or filing with, any Authority by Parent or Acquisition Corp., except
for filing a Form D with the SEC and applicable state authorities and a
registration statement upon exercise of the Company’s stockholders of their
registration rights pursuant to the terms of this Agreement.
 
5.4. No Violation. Provided that Parent presents the transactions contemplated
by this Agreement to its stockholders for approval and such stockholders approve
the transaction with fewer than 20% of the public stockholders exercising their
conversion rights with respect to such transaction (as specified in the Parent’s
Certificate of Incorporation), neither the execution and delivery of this
Agreement nor any Additional Agreement to be executed by Parent or Acquisition
Corp. hereunder nor the consummation of the transactions contemplated herein and
therein will (a) violate any provision of Parent’s or Acquisition Corp.’s
Certificate of Incorporation, By-laws or other charter documents; (b) violate
any Laws or Orders to which either Parent or Acquisition Corp. or their property
is subject, or (c) violate the provisions of any material agreement or other
material instrument binding upon or benefiting Parent or Acquisition Corp.
 
5.5. Consents. Except for a vote of the stockholders of the Parent to approve
the transaction contemplated by this Agreement, and provided that fewer than 20%
of Parent’s public stockholders exercise their conversion rights (as specified
in the Parent’s Certificate of Incorporation), there are no agreements,
commitments, arrangements, contracts or other instruments binding upon Parent or
Acquisition Corp. or any of their properties requiring a consent, approval,
authorization, order or other action of or filing with any Person as a result of
the execution, delivery and performance of this Agreement or any of the
Additional Agreements to which Parent or Acquisition Corp. is named as a party
or the consummation of the transactions contemplated hereby or thereby. Parent’s
and Acquisition Corp.’s Boards of Directors have approved this Agreement and
Parent’s Board has approved its submission to Parent’s stockholders for
approval. Each of the current officers and directors of the Parent has agreed to
vote the shares of Parent Common Stock owned by them in the following manner::
with respect to the shares of Parent Common Stock acquired by them prior to the
private placement described in the Parent’s prospectus from its initial public
offering, each of the current officers and directors of the Parent will vote
such shares in accordance with the majority of the shares of common stock voted
by the public stockholders; with respect to the shares of Parent Common Stock
acquired by them in the private placement described in the Parent’s prospectus
from its initial public offering, each of the current officers and directors of
the Parent will vote such shares in favor of the transactions contemplated by
this Agreement.
 
5.6. Litigation. There is no action, suit, investigation, hearing or proceeding
pending against, or to the best knowledge of Parent, threatened against or
affecting, Parent, any of its officers or directors, or the business of Parent,
before any court or arbitrator or any governmental body, agency or official
which if adversely determined against Parent, has or could reasonably be
expected to have a material adverse effect on the business, assets, condition
(financial or otherwise), liabilities, results or operations or prospects of
Parent, or which in any manner challenges or seeks to prevent, enjoin, alter or
delay the transactions contemplated hereby. There are no outstanding judgments
against Parent.


40

--------------------------------------------------------------------------------


 


5.7. Issuance of Parent Common Stock. Upon issuance and delivery of the Parent
Common Stock pursuant to Sections 2.5 through 2.8 of this Agreement, the Parent
Common Stock will be duly authorized and validly issued, fully paid and
nonassessable, free and clear of all Liens, other than (i) restrictions arising
from applicable securities laws and the Lock-Up Agreements, and (ii) any Lien
created by or through the Company’s stockholders. The issuance and sale of the
Parent Common Stock pursuant hereto will not be subject to or give rise to any
preemptive rights or rights of first refusal.
 
5.8. Fees. Except as set forth on Schedule 5.8, there is no investment banker,
broker, finder, restructuring or other intermediary that has been retained by or
is authorized to act on behalf of the Parent or Acquisition Corp. or any of
their respective Affiliates who might be entitled to any fee or commission from
either Acquisition Corp., the Surviving Corporation, Parent or any of its
Affiliates upon consummation of the transactions contemplated by this Agreement.
Parent agrees to reimburse Company at the Closing for the incremental fees that
Company becomes obligated to pay as a result of the transactions contemplated by
this Agreement. The amount of any fee owed to any Person listed on Schedule 5.8
is listed opposite such Person’s name. Each party acknowledges that Giuliani
Capital Advisors has been engaged by the Parent as an advisor.
 
5.9. Charter Documents; Legality. Parent has previously delivered to the Company
true and complete copies of its and Acquisitions Corp.’s Certificates of
Incorporation and By-Laws (the “Parent Charter Documents”), as in effect or
constituted on the date hereof. Provided that Parent presents the transactions
contemplated by this Agreement to its stockholders for approval and such
stockholders approve the transaction and fewer than 20% of such stockholders
exercise their conversion rights with respect to such transaction (as specified
in the Parent’s Certificate of Incorporation), the execution, delivery, and
performance by Parent and Acquisition Corp. of this Agreement and any Additional
Agreement to which Parent or Acquisition Corp. is to be a party has not violated
and will not violate, and the consummation by Parent and Acquisition Corp. of
the transactions contemplated hereby or thereby will not violate any of the
Parent Charter Documents or any Law.
 
5.10. Capitalization and Ownership of the Parent. Schedule 5.10 sets forth, with
respect to the Parent and Acquisition Corp., (i) their authorized capital, (ii)
the number of their securities that are outstanding, and (iii) the number of
securities convertible into or exercisable or exchangeable for their securities.
Except as set forth in Schedule 5.10, there is no Contract that requires or
under any circumstance would require Parent or Acquisition Corp. to issue, or
grant any right to acquire, any securities of the Parent or Acquisition Corp.,
or any security or instrument exercisable or exchangeable for or convertible
into, the capital stock or membership interest of Parent or Acquisition Corp. or
to merge, consolidate, dissolve, liquidate, restructure, or recapitalize the
Parent or Acquisition Corp.
 
5.11. Financial Statements.
 
(a) Parent has filed with the SEC true and correct copies of the audited
consolidated balance sheets of Parent and its consolidated subsidiaries as of
December 31, 2005, and the related consolidated statements of operations,
comprehensive loss and


41

--------------------------------------------------------------------------------


 
stockholders’ equity and cash flows for the year then ended, including footnotes
thereto, audited by Goldstein Golub Kessler LLP, registered independent public
accountants and an interim balance sheet of Parent and its consolidated
subsidiaries as of September 30, 2006, and the related consolidated statements
of operations, comprehensive loss and stockholders’ equity and cash flows for
the year then ended, including footnotes thereto, reviewed by Ernst& Young LLP,
registered independent public accountants (the “Parent Financial Statements”).
The Parent Financial Statements (i) were prepared in accordance with GAAP; (ii)
fairly and accurately present the Parent’s financial condition and the results
of its operations as of their respective dates and for the periods then ended,
in all material respects; (iii) contain and reflect all necessary adjustments
and accruals for a fair presentation of the Parent’s financial condition as of
their dates, in all material respects; and (iv) contain and reflect adequate
provisions for all reasonably anticipated liabilities for all material income,
property, sales, payroll or other Taxes applicable to the Parent with respect to
the periods then ended. The Parent has heretofore delivered to the Company
complete and accurate copies of all “management letters” received by it from the
Parent’s accountants and all responses during the last three years by lawyers
engaged by the Parent to inquiries from the Parent’s accountant or any
predecessor accountants.
 
(b) Except as specifically disclosed or as reflected in the Exchange Act
Filings, reflected or fully reserved against in the Parent Financial Statements
and for liabilities and obligations of a similar nature and in similar amounts
incurred in the ordinary course of business since the date of the Parent
Financial Statements, there are no liabilities, debts or obligations of any
nature (whether accrued, absolute, contingent, liquidated or unliquidated,
unasserted or otherwise) relating to the Parent or Acquisition Corp. All debts
and liabilities, fixed or contingent, which should be included under GAAP on an
accrual basis on the Parent Financial Statements are included therein.
 
(c) As of the Closing Date there will have been no Material Adverse Change to
the assets of the Parent that are being held in trust for the benefit of the
Parent.
 


5.12. Other Information. Neither this Agreement nor any of the documents filed
by the Parent with the SEC, nor any other documents or other information made
available to the Company, its stockholders or their Affiliates, attorneys,
accountants, agents or representatives pursuant hereto or in connection with the
Company’s and the stockholders’ due diligence review of the business of the
Parent or the transactions contemplated by this Agreement contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained therein not
misleading. To the best knowledge of the Parent, the Parent has provided the
Company with all material information regarding its business.
 
5.13. Compliance with Laws. The Parent is not in violation of, has not violated,
and to the knowledge of Parent, is not under investigation with respect to nor
has Parent been threatened to be charged with or given notice of, any violation
or alleged violation of, any Law or Order, nor is there any basis for any such
charge.


42

--------------------------------------------------------------------------------


 
5.14. Money Laundering Laws. The operations of the Parent are and have been
conducted at all times in compliance with Money Laundering Laws and no Action
involving the Parent with respect to the Money Laundering Laws is pending or, to
the knowledge of the Parent, threatened.
 


5.15. Acquisition Corp. Acquisition Corp. was incorporated in the State of
Delaware on November 30, 2006. Acquisition Corp. has no operations (and will
have none through the Closing Date) and no liabilities, debts or obligations of
any nature (whether accrued, absolute, contingent, liquidated or unliquidated,
unasserted or otherwise) except those incurred in connection with this Agreement
and all of the transactions contemplated hereby.
 
5.16.  Completion of Due Diligence.
 
(a) To the knowledge of Parent, prior to the execution of this Agreement, and
for a period of time deemed by Parent to be reasonably sufficient, Parent and,
to the extent requested by Parent, all of its representatives, agents, attorneys
and advisors have: (i) had prompt, free and unfettered access to all of the
Books and Records of the Company and all of the Subsidiaries; (ii) had free and
unfettered access to the executives of the Company for interviews and
consultations; (iii) conducted a complete and thorough due diligence
investigation into the Business of the Company and the financial and operational
activities of the Company for a period of time deemed to be acceptable to
Parent; (iv) upon request to Company, been promptly provided with copies
(digital and/or hard copy) of any and all documents relating to the Company that
have been requested; (v) received prompt responses to all questions and requests
submitted to the Company; (vi) conducted all interviews with the executives and
other employees of Company and the Subsidiaries that Parent deemed advisable;
(vii) been promptly provided with reasonable access to the offices and
properties of the Company; (viii) been promptly furnished such information
relating to the Business as they reasonably requested; (ix) received prompt, and
courteous cooperation in their investigation of the Business from the employees,
(x) had reasonable access to the counsel, accountants and representatives of the
Company and each Subsidiary; and (xi) had full and complete access to the data,
information and documentation available in the ISI - Argyle Data Room (a copy of
which is included on the ISI - Argyle Data Room Due Diligence CD attached hereto
as Exhibit C).


ARTICLE VI
COVENANTS OF THE COMPANY PENDING CLOSING


The Company covenants and agrees that:
 
6.1. Conduct of the Business. From the date hereof through the Closing Date, the
Company and each Subsidiary shall conduct the Business only in the ordinary
course (including the payment of accounts payable and the collection of accounts
receivable), consistent with past practices, and shall not enter into any
transactions outside the ordinary course of business without the prior written
consent of Parent, and use its commercially


43

--------------------------------------------------------------------------------


 
reasonable efforts to preserve intact the Company’s business relationships with
employees, suppliers, customers and other third parties with whom, or with
which, management of the Company deems it advisable to maintain such
relationships. The parties hereto agree that, without limitation, it shall be
within the meaning of “ordinary course of business” as used in this ARTICLE VI,
for the Company or any Subsidiary to enter into any contract that is reasonably
expected by the Company to generate “sales” for the Company or any Subsidiary,
consistent with past practice, and to issue purchase orders, and/or otherwise
purchase goods, equipment, supplies, services and other things (of any and every
nature) that the Company will include within “cost of goods sold” of the Company
or any Subsidiary, consistent with past practice. The foregoing sentence shall
not be deemed or construed to be a limitation upon the definition of “usual
course of business”. Without limiting the generality of the foregoing, neither
the Company nor any Subsidiary shall be obligated to seek the prior written
consent of the Parent, from the date hereof until the Closing Date, unless,
outside the ordinary course of business, Company seeks to:
 
(a) amend, waive any provision of, terminate prior to its scheduled expiration
date, or otherwise compromise in any way, any Contract (including contracts
described in clause (b) below), or any other right or asset;
 
(b) except as contemplated by this Agreement, enter into any contract,
agreement, lease, license or commitment, which:
 
(i)  is with respect to real property,
 
(ii)  extends for a term of one year or more;
 
(c) except as contemplated by this Agreement, enter into any contract, purchase
or other obligation that is not within the ordinary course of business;
 
(d) make any capital expenditures in excess of $250,000 (individually or in the
aggregate);
 
(e) sell, lease, license or otherwise dispose of any assets or assets covered by
any Contract except (i) pursuant to existing contracts or commitments disclosed
herein and (ii) sales of inventory in the ordinary course of business consistent
with past practice;
 
(f) except for payments to StarCo, pay, declare or promise to pay any dividends
or other distributions with respect to its capital stock, or pay, declare or
promise to pay any other payments to any of the Company’s stockholders or any
Affiliate of the Company;
 
(g) authorize any salary increase of more than 20% for any employee making an
annual salary of greater than $80,000 or in excess of $16,000 in the aggregate
on an annual basis with respect to any single employee or change the bonus or
profit sharing policies of the Company;


44

--------------------------------------------------------------------------------


 
(h) except for Indebtedness listed on Schedule 6.1(h) obtain or suffer to exist
any Indebtedness in excess of $100,000 in the aggregate;
 
(i) suffer or incur any Lien on any asset except for Liens existing as of the
date hereof as set forth on Schedule 3.15(b);
 
(j) allow insurance coverage in less than the amounts and types usual in the
ordinary course of the Company’s business with respect to any material damage,
destruction or loss of property related to any material assets;
 
(k) delay, accelerate or cancel any receivables or Indebtedness or write-off or
make further reserves against the same, except in the ordinary course of
business;
 
(l) merge or consolidate with or acquire any other Person or be acquired by any
other Person;
 
(m) except as required in accordance with GAAP, make any change in its
accounting principles or methods or write down the value of any inventory or
assets;
 
(n)  change the place of business of the Company or any Subsidiary;
 
(o)  extend any loans to any Person, other than travel or other expense advances
to employees in the ordinary course of business;
 
(p)  issue, redeem or repurchase any shares of its capital stock;
 
(q)  effect or agree to any changes in shipping practices, terms or rates;
 
(r)  reduce the prices of products sold from Inventory for customers except in
the ordinary course of business;
 
(s) effect or agree to any change in any practices or terms, including payment
terms, with respect to customers or suppliers;
 
(t) make or rescind any election related to Taxes, file any amended income Tax
Return or make any changes in its methods of Tax accounting; or
 
(u) agree to do any of the foregoing.
 
The Company will not (i) take or agree to take any action that might make any
representation or warranty of the Company hereunder inaccurate in any respect
at, or as of any time prior to, the Closing Date or (ii) omit to take, or agree
to omit to take, any action necessary to prevent any such representation or
warranty from being inaccurate in any respect at any such time.
 
Nothing herein shall be deemed to require the Company or any Subsidiary to
request the approval or consent of Parent for the interviewing, hiring,
training, assignment, evaluation,


45

--------------------------------------------------------------------------------


 
control, management, compensation, promotion, or termination of employees in the
ordinary course of business of Company or its Subsidiaries.


6.2. Access to Information
 
(a) From the date hereof until and including the Closing Date, the Company and
each Subsidiary shall (i) continue to give Parent, its counsel and other
representatives reasonable access to the offices, properties, Books and Records
of the Company; (ii) furnish to Parent, its counsel and other representatives
such information relating to the Business as such Persons may reasonably
request; and (iii) cause the employees, counsel, accountants and representatives
of the Company and each Subsidiary to cooperate with Parent in its investigation
of the Business; provided that no investigation pursuant to this Section 6.2 (or
any investigation prior to the date hereof) shall affect any representation or
warranty given by the Company.
 
(b) The Company shall arrange for representatives of Parent to meet with or
speak to the representatives of the three largest customers of the Company and
each Subsidiary.
 
6.3. Notices of Certain Events. The Company shall promptly notify Parent of:
 
(a) any notice or other communication from any Person alleging or raising the
possibility that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement or that the transactions
contemplated by this Agreement might give rise to any claims or causes of action
or other rights by or on behalf of such Person or result in the loss of any
rights or privileges of the Company or any Subsidiary to any such Person;
 
(b) any notice or other communication from any Authority in connection with the
transactions contemplated by this Agreement;
 
(c) any actions, suits, claims, investigations or proceedings commenced or
threatened against, relating to or involving or otherwise affecting the Company,
any Subsidiary or the Business or that relate to the consummation of the
transactions contemplated by this Agreement; and
 
(d) the occurrence of any fact or circumstance which might make any
representation made hereunder by the Company false in any respect or result in
the omission or the failure to state a material fact necessary in order to make
the statements contained herein, in light of the circumstances under which made,
not materially misleading.


6.4.  SEC Filings.
 
(a) The Company acknowledges that:
 
 
46

--------------------------------------------------------------------------------






(i) the Parent’s stockholders must approve the transactions contemplated by this
Agreement prior to the transactions contemplated hereby being consummated and
that, in connection with such approval, the Parent must call a special meeting
of its stockholders requiring Parent to prepare and file with the SEC a proxy
statement and proxy card;
 
(ii) the Parent will be required to file Quarterly and Annual reports that may
be required to contain information about the transactions contemplated by this
Agreement; and
 
(iii) the Parent will be required to file Current Reports on Form 8-K to
announce the transactions contemplated hereby and other significant events that
may occur in connection with such transaction.
 
(b) In connection with any filing the Parent makes with the SEC which requires
information about the transactions contemplated by this Agreement to be
included, the Company will, and will use commercially reasonable efforts to
cause its stockholders to, in connection with the disclosure included in any
such filing or the responses provided to the SEC in connection with the SEC’s
comments to a filing, use their commercially reasonable efforts to (i) cooperate
with the Parent, (ii) respond to questions about the Company or the stockholders
required in any filing or requested by the SEC, and (iii) provide any
information requested by Parent or Parent’s representatives in connection with
any filing with the SEC.
 
6.5. Note Conversion. The Company will enter into and maintain in full force and
effect the Note Conversion Agreement and will issue the Company Preferred Stock
and the New Note immediately prior to the Closing in accordance therewith.
 
6.6. Opinion of Company Counsel. The Company shall cause its counsel to issue an
opinion to Parent that, to such counsel’s knowledge, subject to customary
qualifications, the information relating to the Business and the risk factors
relating to the Business included in the Parent’s proxy/registration statement
is true in all material respects and does not fail to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, accurate and not
misleading. The opinion described in this Section 6.6 will be in a form
reasonably acceptable to counsel for the Company and the Parent.
 
6.7. Pre-Approved Transactions. By executing this Agreement, Parent and
Acquisition Corp. consent to each of the following leases, contracts,
obligations, transactions, indebtedness and other matters. At the Closing,
Acquisition Corp. agrees to assume and fully perform each and every duty or
obligation imposed by the following matters, that remain a duty or obligation of
Company, as the date of Closing:
 
(a) All indebtedness owed to LaSalle Bank, currently in maximum aggregate
principal amount of $9,000,000.00.


47

--------------------------------------------------------------------------------


 


(b) All reasonable fees, disbursements, costs and expenses to become due and
owing as a result of the Merger Agreement, Additional Documents, and the
Transactions reasonably anticipated therein.
 
(c) All inter-company accounts receivable and accounts payable by, among, and
between Company and the Subsidiaries.
 
(d) The obligation of Company to become due and owing to StarCo for financial,
contracting and bonding advice and consultation in an amount of up to $310,000.
 
(e) All the leases listed in the Schedules to this Agreement between the Company
and the Subsidiaries (as Lessee) and Green Wing Management, Ltd, (as Lessor) as
amended from time to time.
 
(f) The new lease which Company or a Subsidiary will enter into with Green Wing
Management, Ltd. for the long term lease of a 2-story building in San Antonio,
Texas, to be built specifically for Company, at Company’s request. The building
will be leased to Company upon terms substantially similar to the terms of the
existing leases with Green Wing Management, Ltd., including but not limited to a
rental rate to be equal to 90% of the current market value of the building to be
re-calculated each 3 years.
 
(g) All Accounts Payable, and other obligations of the Company and the
Subsidiaries incurred in the ordinary course of business.
 
(h) All costs, indebtedness and expenses of the Company related to all leasehold
improvements that Company will make, at its sole cost and expense, in the
facilities currently being leased from Green Wing Management, Ltd., as
identified in the Schedules to this Agreement.
 
6.8. Notice and Approval Procedure.
 
(a) Company shall provide Parent with a clear and concise summary of any
contract, agreement or other obligation that Company or any Subsidiary seeks to
enter into (“Summary Contract”), for which prior written approval of the Parent
is required herein. The Summary Contract and the recommendation of the Company
or the relevant Subsidiary regarding said contract, agreement or obligation,
shall be sent to the attention of Bob Marbut at bmarbut@argylesecurity.com. A
separate copy of such data shall be faxed to 210.828.7300. No other notice to
the Parent of a proposed contract, agreement or obligation is required for which
prior written approval of the Parent is required herein. In the event that
Parent does not object in writing to the contract, agreement or obligation
described in the Summary Contract within five (5) days after the date and time
of the fax transmission described above, as reflected on the facsimile
transaction confirmation to be retained by the Company, then the Parent shall be
irrevocably deemed to have approved, in writing, the proposed contract,
agreement or obligation described in the Summary Contract in all respects.


48

--------------------------------------------------------------------------------


 
(b) Parent shall be deemed to have not given its approval to a Summary Contract,
when notice of such rejection of approval is delivered by Parent to Sam
Youngblood, by facsimile at 512.495.5613, or by such other notification method
as Parent and Company may agree in writing.
 
(c) Company shall provide Parent with a clear and concise summary of any
material contract, agreement or other obligation that Company or any Subsidiary
seeks to enter into (“Summary Contract”), whose subject matter exceeds $100,000
in value, for which no prior written approval of the Parent is required herein.
The Summary Contract and the recommendation of the Company or the relevant
Subsidiary regarding said contract, agreement or obligation, shall be sent to
the attention of Bob Marbut at bmarbut@argylesecurity.com. A separate copy of
such data shall be faxed to 210.828.7300. No other notice to the Parent of a
proposed contract, agreement, or obligation is required for which prior written
approval of the Parent is required herein.


ARTICLE VII
COVENANTS OF THE PARTIES
 
The Parent and the Acquisition Corp., on the one hand, jointly and severally,
and the Company, on the other hand, covenant and agree with each other to the
following terms. The Company hereby agrees that, at the Closing, each of its
stockholders shall, severally and not jointly, agree to each of the following
with Acquisition Corp. and the Parent, provided, however, that in the event that
the subject matter of the following provisions is contemplated in the Employment
Agreements, the provisions in the applicable Employment Agreements shall
prevail, and provided further, however, that Blair will not enter into any
agreement relating to Sections 7.2 or 7.3.
 
7.1. Confidentiality. Except as otherwise required by law, they shall not,
without the prior written consent of the other party, or a person authorized
thereby, disclose to any other Person or use (whether for itself or any other
party) any confidential information or proprietary work product of Parent,
Acquisition Corp., the Company or any Subsidiary or any client of Parent,
Acquisition Corp., the Company or any Subsidiary. In the event a party believes
that it is required to disclose any such confidential information pursuant to
applicable Laws, such party shall give timely written notice to the party whose
confidential information is to be disclosed so such party has an opportunity to
obtain a protective order or other appropriate relief. Each of the parties
hereto shall cooperate fully in any such action.
 
7.2.  Non-Solicitation.
 
(a) Each party and its Affiliates may not, during the period beginning on the
Closing Date and ending two years after the Closing Date (the “Restriction
Period”), directly or indirectly through any other individual, person or entity,
employ, solicit or induce any individual who is, or was at any time during the
period beginning on or after December 31, 2005 and through and after, the
Closing Date, an employee or consultant of the other party to terminate or
refrain from renewing or extending his or her employment by or consulting
relationship with such party or to become employed by or enter into a consulting


49

--------------------------------------------------------------------------------


 
relationship with another party or any of its Affiliates or any other
individual, person or entity.
 
(b) Each party and its Affiliates may not, during the Restriction Period,
directly or indirectly through any other individual, person or entity, solicit,
persuade or induce any Customer or supplier to terminate, reduce or refrain from
renewing or extending his, her or its contractual or other relationship with the
other party or to become a customer or supplier of or enter into any contractual
or other relationship with another party or any of its Affiliates or any other
individual, person or entity, directly or indirectly, in regard to the sale of
products or services similar or identical to those manufactured, marketed,
purchased or sold by the Company or any Subsidiary as of the Closing Date. For
purposes hereof, “Customer” means any individual, person or entity which is or
was at any point in time during the two (2) year period prior to the Closing
Date a customer of the Company or any Subsidiary.


7.3. Non-Competition. During the Restriction Period, no party shall (except on
behalf of the Company or any of its Affiliates) directly or indirectly, in his,
her and its own capacity or through one or more Affiliates, whether as owner,
consultant, executive, partner, member, manager, officer, director, venturer, or
agent, or through stock ownership, investment of capital, lending of money or
property, or rendering of services, or otherwise, engage in the Business.
 
7.4. Reporting and Compliance With Law. From the date hereof through the Closing
Date, each party shall duly and timely file all Tax Returns required to be filed
with Authorities, pay any and all Taxes required by any Authority and duly
observe and conform, in all material respects, to all applicable Laws and
Orders.
 
7.5. Injunctive Relief. If a party breaches, or threatens to commit a breach of,
any of the covenants set forth in Section 6.2, 7.1, or Section 14.4 (the
“Restrictive Covenants”), the party against which such breach shall be committed
or threatened shall have the following rights and remedies, which shall be in
addition to, and not in lieu of, any other rights and remedies available to such
party by agreement (including those set forth in Section 11.1 hereof), under law
or in equity:
 
(a) The right and remedy to have the Restrictive Covenants specifically enforced
by any court having equity jurisdiction, all without the need to post a bond or
any other security or to prove any amount of actual damage or that money damages
would not provide an adequate remedy, it being acknowledged and agreed that any
such breach or threatened breach will cause irreparable injury and that monetary
damages will not provide adequate remedy; and
 
(b) The right and remedy to require such breaching party (i) to account for and
pay over all compensation, profits, monies, accruals, increments or other
benefits derived or received by them or any associated party as the result of
any such breach; and (ii) to indemnify the aggrieved party against any other
losses, damages (including special and consequential damages), costs and
expenses, including actual attorneys fees and court costs,


50

--------------------------------------------------------------------------------


 
which may be incurred by it and which result from or arise out of any such
breach or threatened breach.


ARTICLE VIII 
COVENANTS OF ALL PARTIES HERETO
The parties hereto, as applicable, covenant and agree that:
 
8.1. Best Efforts; Further Assurances. Subject to the terms and conditions of
this Agreement, each party shall use its commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable under applicable Laws to consummate and implement
expeditiously the transactions contemplated by this Agreement. The parties
hereto shall execute and deliver such other documents, certificates, agreements
and other writings and take such other actions as may be necessary or desirable
in order to consummate or implement expeditiously the transactions contemplated
by this Agreement.
 
8.2. Confidentiality of Transaction. Any information (except publicly available
or freely usable material obtained from another source) respecting any party or
its Affiliates will be kept in strict confidence by all other parties to this
Agreement and their agents. Except as required by Law, neither the Company nor
any of its Affiliates, directors, officers, employees or agents will disclose
the terms of the transactions contemplated hereunder at any time, currently, or
on or after the Closing, regardless of whether the Closing takes place, except
as necessary to their attorneys, accountants and professional advisors, in which
instance such persons and any employees or agents of the Company shall be
advised of the confidential nature of the terms of the transaction and shall
themselves be required by the Company to keep such information confidential.
Except as required by Law, each party shall retain all information obtained from
the other and their lawyers on a confidential basis except as necessary to their
attorneys, accountants and professional advisors, in which instance such persons
and any employees or agents of such party shall be advised of the confidential
nature of the terms of the transaction and shall themselves be required by such
party to keep such information confidential.
 
8.3. Good Faith Efforts to Obtain Consents. Each party agrees to use its
commercially reasonable good faith efforts to obtain each party’s respective
required consents as promptly as practicable hereafter.
 
8.4.  Tax Matters.
 
(a) The transactions contemplated by this Agreement will cause Acquisition Corp
to terminate effective as of the Effective Time. The Surviving Corporation shall
prepare and file, or cause to be prepared and filed, any and all Tax Returns
required to be filed by the Acquisition Corp. (after giving effect to any valid
extensions of the due date for filing any such Tax Returns) on or prior to the
Closing Date that have not been prepared or filed on or before the Closing Date
and all Tax Returns of Acquisition Corp. due on or


51

--------------------------------------------------------------------------------


 
after the Closing Date. The Surviving Corporation shall timely pay (or cause to
be timely paid) all Taxes shown as due and owing by Acquisition Corp. on all
such Tax Returns.
 
(b) The Surviving Corporation will be liable for and will pay all applicable
sales, transfer, recording, deed, stamp and other similar Taxes resulting from
the consummation of the transactions contemplated by this Agreement.
 
(c) At the Effective Time, all Tax sharing, indemnity or allocation agreements
or arrangements (whether or not written), if any, to which Company is a party
will terminate, and, after the date hereof, no Taxes or other amounts will be
paid or reimbursed by Company under any such agreement or arrangement,
regardless of the taxable year or period for which such Taxes are imposed, and
the provisions of this Section 5.14 will govern thereafter.
 
8.5. Registration. Within 30 days of the Closing Date, the Parent shall prepare
and file with the SEC, at its sole expense, a registration statement permitting
the public offering and sale of the number of shares of Parent Common Stock
issued to the Company’s stockholders pursuant to this Agreement and any
securities issued in exchange for or in replacement of such shares of Parent
Common Stock, and any securities issued by way of any stock split, reverse stock
split, recapitalization, or other similar transaction affecting such Parent
Common Stock (collectively, the “Registrable Securities”). The Parent will use
commercially reasonable efforts to have the staff of the SEC declare such
registration statement effective as soon as practicable after the Effective
Time, but in no event later than 150 days after the Closing Date. The Parent
will keep such registration effective until, subject to the terms and provisions
of this Agreement, the earlier of the date when (i) all the Registrable
Securities covered by the registration statement have been sold pursuant thereto
or otherwise or (ii) the Registrable Securities may be publicly sold without
volume restrictions under Rule 144(k) (or any similar provisions then in force)
of the Securities Act of 1933 as amended (the “Act”), as determined by the
counsel to the Parent (collectively, the “Effectiveness Period”). The
registration statement shall be on any form the Parent is eligible to use to
register for resale the Registrable Securities. The Parent shall use
commercially reasonable efforts to cause such registration statement filed
pursuant to this Section to become effective as soon as possible following the
Effective Time. Pursuant to the Lock-Up Agreements (a) between Blair and the
Parent, Blair may not, except as otherwise provided in the Lock-Up Agreements,
sell any shares of Parent Common Stock it receives pursuant to this Agreement
for a period of six months from the Effective Time, and (b) between the Parent
and each stockholder of the Company other than Blair, each such stockholder may
not, except as otherwise provided in the Lock-Up Agreements, sell any shares of
Parent Common Stock it receives pursuant to this Agreement until such time as
the original stockholders of the Parent are able to sell their Shares or January
30, 2009, whichever is earlier.
 
8.6. Procedures on Registration. If and whenever the Parent is required by the
provisions hereof or any Lock-Up Agreements to effect the registration of any
Registrable Securities under the Act, the Parent will, at its sole cost and
expense:


52

--------------------------------------------------------------------------------


 
(a) respond as promptly as commercially reasonable to any comments received from
the SEC, and use its commercially reasonable efforts to cause such registration
statement to become effective as required herein or in the Lock-Up Agreements,
and promptly provide to the holders of Company Securities copies of all filings
and SEC letters of comment relating thereto provided that such letters do not
contain material non-public information, in which case such letters may be
redacted by the Parent;
 
(b) furnish to each holder of Company Securities such number of copies of the
registration statement and the prospectus included therein as such holder
reasonably may request to facilitate the public sale or disposition of the
Registrable Securities covered by such registration statement;
 
(c) use its commercially reasonable efforts to register or qualify the
Registrable Securities of each of the holders of Company Securities covered by
such registration statement under the securities or “blue sky” laws of such
jurisdictions within the United States as such holder may reasonably request;
provided, however, that the Parent shall not for any such purpose be required to
qualify generally to transact business as a foreign corporation in any
jurisdiction where it is not so qualified or to consent to general service of
process in any such jurisdiction;
 
(d) list the Registrable Securities covered by such registration statement with
any securities exchange on which the Parent Common Stock is then listed; 
 
(e) immediately notify the holder of Company Securities at any time when a
prospectus relating thereto is required to be delivered under the Act of the
happening of any event of which the Parent has knowledge as a result of which
the prospectus contained in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing; and
 
(f) immediately notify the holder of Company Securities of the effectiveness of
each registration statement filed.
 
8.7. Employment Agreements. Promptly after the Effective Time and the formation
of a compensation committee by Parent, Surviving Corporation and Parent will
negotiate an Employment Agreement in good faith with each person listed on
Schedule 8.7. The Company acknowledges agrees that such Employment Agreements
will be subject to the final approval of the compensation committee of the
Parent.


ARTICLE IX 
CONDITIONS TO CLOSING AND DELIVERIES ON CLOSING


9.1. Condition to the Obligations of Parent, Acquisition Corp., and the Company.
The obligations of Parent, Acquisition Corp. and the Company to consummate the
Closing are subject to the satisfaction of all the following conditions:


53

--------------------------------------------------------------------------------


 
(a) No provision of any applicable Law or Order shall prohibit or impose any
condition on the consummation of the Closing or limit in any material way
Parent’s right to control or operate Acquisition Corp., the Surviving
Corporation or any material portion of the Business.
 
(b) There shall not be pending or threatened any proceeding by a third-party to
enjoin or otherwise restrict the consummation of the Closing.
 
(c) Parent’s stockholders shall have approved the transaction and fewer than 20%
of the issued and outstanding shares of Parent Common Stock owned by Parent’s
public stockholders will have exercised their conversion rights (as specified in
the Parent’s Certificate of Incorporation).
 
(d) The Closing contemplated herein is completed in all respects on or before
July 1, 2007.
 
9.2. Conditions to Obligations of Parent and Acquisition Corp. In addition to
the terms and provisions of Section 9.1, the obligation of Parent and
Acquisition Corp. to consummate the Closing is subject to the satisfaction, or
the waiver at Parent’s and Acquisition Corp.’s sole and absolute discretion, of
all the following further conditions:
 
(a) (i) The Company shall have duly performed in all material respects all of
its obligations hereunder required to be performed by it at or prior to the
Closing Date; (ii) the representations and warranties of the Company contained
in this Agreement, the Additional Agreements to which the Company is named as a
party and in any certificate or other writing delivered by the Company pursuant
hereto, shall be true and correct at and as of the Closing Date, as if made at
and as of such date; (iii) there shall have been no event, change or occurrence
which individually or together with any other event, change or occurrence, could
reasonably be expected to constitute a Material Adverse Change or to have a
Material Adverse Effect; and (iv) Parent and Acquisition Corp. shall have
received a certificate signed by the President and Secretary of the Company to
the effect set forth in clauses (i), (ii) and (iii) of this Section 9.2(a).
 
(b) Parent shall have received (i) a certified copy of the certificate of
incorporation of the Company and each Subsidiary; (ii) copies of the By-Laws of
the Company and each subsidiary as effective on the date hereof; (iii) copies of
resolutions duly adopted by (A) the Board of Directors of the Company and (B) by
the vote or consent of the Company’s stockholders, authorizing this Agreement
and the Additional Agreements (if necessary) and the transaction contemplated
hereby and thereby; (iv) a certificate of the Secretary of the Company
certifying each of the foregoing and as to signatures of the officer(s)
authorized to execute this Agreement and any certificate or document to be
delivered pursuant hereto, together with evidence of the incumbency of such
Secretary; and (v) a recent good standing certificate regarding the Company from
the office of the Secretary of State of the State of Delaware, and each other
jurisdiction in which the Company is qualified to do business.


54

--------------------------------------------------------------------------------


 
(c) Parent or Acquisition Corp. shall have reasonably determined that, after
Parent or Acquisition Corp. has had the opportunity to meet or speak to
representatives of the three largest customers of the Company and each
Subsidiary pursuant to Section 6.2, all such customers will continue the
relationship such customer had with the Company.
 
(d) Parent shall have received a copy of all material Company Consents
(including any required consents of the landlords under the Leases), in form and
substance reasonably satisfactory to Parent, and no such material Company
Consent shall have been revoked.
 
(e) Except as set forth in Schedule 9.2(e), the Company shall have delivered to
Parent documents satisfactory to Parent to evidence the release of all Liens on
any portion of the assets of the Company and the filing of appropriate UCC-3
Termination Statements.
 
(f) The Parent shall have received updated Schedules to this Agreement as of a
date within three business days of the Closing Date. Such updated Schedules
shall include the 2006 Financial Statements and any subsequent interim period
that would be required under GAAP.
 
(g) Parent’s stockholders approve the transactions contemplated by this
Agreement by July 1, 2007.
 
(h) Parent will have received an opinion of counsel to the Company in a form to
be agreed upon prior to Closing.
 
(i) Certificates representing all of the issued and outstanding shares of the
Company Securities as of the Effective Time and the Company Warrant shall be
presented at the Closing for cancellation, together with the original stock
ledgers and minute books of the Company.
 
(j) The Company will have agreed to pay no more than $2,000,000 to ISI*MCS, Ltd.
(“StarCo”), which will be in full satisfaction of the account payable of the
Company in favor of StarCo.
 
(k) The Surviving Corporation’s Director and Officer insurance policy shall
include the officers and directors of the Parent.
 
(l) Adjusted EBITDA as calculated herein is equal to or greater than $4,500,000
and 2/28 Backlog is equal to or greater than $70,000,000.
 
9.3. Conditions to Obligations of the Company. In addition to the terms and
provisions of Section 9.1, the obligation of the Company to consummate the
Closing is subject to the satisfaction, or the waiver at the Company’s
discretion, of all the following further conditions:


55

--------------------------------------------------------------------------------


 
(a) (i) Parent and Acquisition Corp. shall have performed in all material
respects all of their respective obligations hereunder required to be performed
by it at or prior to the Closing Date; (ii) the representations and warranties
of Parent contained in this Agreement, the Additional Agreements and in any
certificate or other writing delivered by Parent or Acquisition Corp. pursuant
hereto, disregarding all qualifications and expectations contained therein
relating to materiality, shall be true and correct in all material respects at
and as of the Closing Date, as if made at and as of such date; (iii) there shall
have been no event, change or occurrence which individually or together with any
other event, change or occurrence, could reasonably be expected to have a
Material Adverse Effect, regardless of whether it involved a known risk, on the
business, assets, condition (financial or otherwise), liabilities, result of
operations of prospects of the Parent; and (iv) the Company shall have received
a certificate signed by an authorized officer of Parent and Acquisition Corp. to
the foregoing effect.
 
(b) The Company shall have received (i) a copy of the certificate of
incorporation of each of Parent and Acquisition Corp.; (ii) copies of the bylaws
of each of Parent and Acquisition Corp. as effective on the date hereof; (iii)
copies of resolutions duly adopted by the Board of Directors of the Company
authorizing this Agreement and the Additional Agreements (if necessary) and the
transaction contemplated hereby and thereby; (iv) a certificate of the Secretary
or Assistant Secretary of Parent and Acquisition Corp. certifying each of the
foregoing and as to signatures of the officer(s) authorized to execute this
Agreement and any certificate or document to be delivered pursuant hereto,
together with evidence of the incumbency of such Secretary or Assistant
Secretary; and (v) a recent good standing certificate regarding Parent and
Acquisition Corp. from the office of the Secretary of State of its respective
jurisdiction of organization and each other jurisdiction in which each of Parent
and Acquisition Corp. is qualified to do business.


(c) The stockholders of the Parent shall have approved an equity incentive plan
that will provide incentives to the members of the Company’s management team (as
well as members of the Parent’s management team) listed on Schedule 9.3(d) based
on the long term performance of the Surviving Corporation.
 
9.4. Closing Deliveries. .


(a) On the Closing Date, each party hereto will execute each of the Additional
Agreements to which it is a party.


ARTICLE X 
RELIANCE ON REPRESENTATIONS AND WARRANTIES


10.1. Reliance on Representations and Warranties of the Company. Notwithstanding
any right of Parent and Acquisition Corp. to fully investigate the affairs of
the Company and notwithstanding any knowledge of facts determined or
determinable by Parent


56

--------------------------------------------------------------------------------


 
and Acquisition Corp. pursuant to such investigation or right of investigation,
Parent and Acquisition Corp. shall have the right to rely fully upon the
representations, warranties, covenants and agreements of the Company contained
in this Agreement.
 
10.2. Reliance on Representations and Warranties of Parent and Acquisition Corp.
Notwithstanding any right of the Company to fully investigate the affairs of
Parent and Acquisition Corp. and notwithstanding any knowledge of facts
determined or determinable by the Company pursuant to such investigation or
right of investigation, the Company shall have the right to rely fully upon the
representations, warranties, covenants and agreements of Parent and Acquisition
Corp. contained in this Agreement.


ARTICLE XI
INDEMNIFICATION
 
11.1. Definition. As used in this ARTICLE XI, the term “Loss” shall mean loss,
payments, demand, penalty, liability, judgment, damage, diminution in value,
claim or out-of-pocket costs and expenses (including actual costs of
investigation and attorneys’ fees and other costs and expenses) (all of the
foregoing collectively, “Losses”). 
 
11.2.  This section intentionally left blank.
 
11.3.  Indemnification of Company and Stockholders.Parent and Acquisition Corp.
hereby jointly and severally agree to indemnify and hold harmless each of the
Company and the holders of the Company Securities and their respective
Affiliates, and each of their respective directors, officers, employees,
shareholders, attorneys, agents and permitted assignees (the “Company
Indemnitees”) against and in respect of any Losses incurred, sustained or to be
incurred or sustained by the Company Indemnitees arising from (i) any breach,
inaccuracy or nonfulfillment or the alleged breach, inaccuracy or nonfulfillment
of any of the representations, warranties and covenants of Parent or Acquisition
Corp. contained herein or in the Additional Agreements to which Parent or
Acquisition Corp. are named as a party or any certificate or other writing
delivered pursuant hereto, (ii) actions or inactions of the Surviving
Corporation with regard to the Business occurring after the Closing, provided
that the activities of the Company’s current stockholders have not caused or
resulted in such action or inaction, (iii) the Proxy Statement to be filed by
Parent relating to this Agreement, or any other public disclosure relating to
this Agreement or the transactions contemplated thereby, unless the Loss
indemnified pursuant to this subsection arises from a material misstatement made
to the Parent by the Company or any Company Indemnitee to the Parent; and (iv)
any contract or agreement that the Company or a Subsidiary is a party, or is
obligated to perform, where: (y) said contract is the subject of a performance
or payment bond provided by StarCo and (z) said contract has not been fully paid
as of the Closing Date.
 
11.4. Indemnification of Individual Indemnitees. Parent and Acquisition Corp.
hereby jointly and severally agree to indemnify and hold harmless Sam
Youngblood, individually, and Don Carr, individually, their spouses, attorneys,
agents and permitted


57

--------------------------------------------------------------------------------


 
assignees (the “Individual Indemnitees”) against and in respect of any Losses
incurred, sustained or to be incurred or sustained by the Individual Indemnitees
arising from:
 
(i) any contract or agreement which the Company or a Subsidiary is obligated to
perform in whole or in part, where
 
(w) said contract or agreement is the subject of a performance or payment bond
provided by StarCo and
 
(x) said contract has not been fully paid as of the date of Closing.
 
(ii) guarantees by the Individual Indemnitees relating to any of the performance
or payment bonds provided by StarCo on any contract or agreement which the
Company or a Subsidiary is obligated to perform in whole or in part, where
 
(y) such contract or agreement is the subject of a performance or payment bond
provided by StarCo and
 
(z) said contract has not been fully paid as of the date of Closing.


11.5. Procedure. The following shall apply with respect to all claims by a
Company Indemnitee or an Individual Indemnitee (collectively, “Indemnified
Party”) for indemnification:
 
(a) An Indemnified Party shall give the Parent or Acquisition Corp., or the
Indemnification Agent, as applicable (either, “Indemnifying Parties”), prompt
notice (an “Indemnification Notice”) of any third-party claim, investigation,
action, suit, hearing or proceeding with respect to which such Indemnified Party
seeks indemnification pursuant to Section 11.3 or 11.4 (a “Third Party Claim”),
which shall describe in reasonable detail the loss, liability or damage that has
been or may be suffered by the Indemnified Party. The failure to give the
Indemnification Notice shall not impair any of the rights or benefits of such
Indemnified Party under Section 11.3 or 11.4, except to the extent such failure
materially and adversely affects the ability of the Indemnifying Parties to
defend such claim or to the limited extent the failure to give such notice
increases the amount of such liability.
 
(b) In the case of any Third Party Claims as to which indemnification is sought
by any Indemnified Party, such Indemnified Party shall be entitled, at the sole
expense and liability of the Indemnifying Parties, to exercise full control of
the defense, compromise or settlement of any Third Party Claim unless the
Indemnifying Parties, within a reasonable time after the giving of an
Indemnification Notice by the Indemnified Party (but in any event within 10 days
thereafter), shall (i) deliver a written confirmation to such Indemnified Party
that the indemnification provisions of Section 11.3 or 11.4 are applicable to
such claim, investigation, action, suit, hearing or proceeding and the
Indemnifying Parties will indemnify such Indemnified Party in respect of such
claim, investigation, action or proceeding pursuant to the terms of Section 11.3
or 11.4 and, notwithstanding anything to the


58

--------------------------------------------------------------------------------


 
contrary, shall do so without asserting any challenge, defense, or limitation on
the Indemnifying Parties liability for Losses, counterclaims or offsets, (ii)
notify such Indemnified Party in writing that the Indemnifying Parties is
assuming the defense thereof, and (iii) retain legal counsel reasonably
satisfactory to such Indemnified Party to conduct the defense of such Third
Party Claim.
 
(c) If the Indemnifying Parties assume the defense of any such Third Party Claim
then the Indemnified Party shall cooperate with the Indemnifying Parties in any
manner reasonably requested in connection with the defense, compromise or
settlement thereof. If the Indemnifying Parties so assume the defense of any
such Third Party Claim the Indemnified Party shall have the right to employ
separate counsel and to participate in (but not control) the defense,
compromise, or settlement thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the expense of such Indemnified
Party unless (i) the Indemnifying Parties have agreed to pay such fees and
expenses, or (ii) the named parties to any such Third Party Claim (including any
impleaded parties) include an Indemnified Party and an Indemnifying Party and
such Indemnified Party shall have been advised by its counsel that there may be
a conflict of interest between such Indemnified Party and the Indemnifying
Parties in the conduct of the defense thereof, and in any such case the
reasonable fees and expenses of such separate counsel shall be borne by the
Indemnifying Parties.
 
(d) If the Indemnifying Parties assume the defense of any Third Party Claim, the
Indemnified Party shall not pay, or permit to be paid, any part of any claim or
demand arising from such asserted liability unless the Indemnifying Parties
withdraw from or fail to vigorously prosecute the defense of such asserted
liability, or unless a judgment is entered against the Indemnified Party for
such liability. If the Indemnifying Parties do not elect to defend, or if, after
commencing or undertaking any such defense, the Indemnifying Parties fail to
prosecute or withdraw such defense, the Indemnified Party shall have the right
to undertake the defense or settlement thereof, solely at the Indemnifying
Parties’ expense. Notwithstanding anything to the contrary, the Indemnifying
Parties shall not be entitled to control, but may participate in, and the
Indemnified Party (at the expense of the Indemnifying Parties) shall be entitled
to have sole control over, the defense or settlement of (x) that part of any
Third Party Claim (i) that seeks a temporary restraining order, a preliminary or
permanent injunction or specific performance against the Indemnified Party, or
(ii) to the extent such Third Party Claim involves criminal allegations against
the Indemnified Party or (y) the entire Third Party Claim if such Third Party
Claim could impose liability upon the Indemnified Party in an amount which is
greater than the amount as to which the Indemnified Party is entitled to
indemnification under this Agreement. In the event the Indemnified Party retains
control of the Third Party Claim, the Indemnified Party may, in its sole
discretion, settle the subject claim without the prior written consent of the
Indemnifying Party.
 
(e) If the Indemnified Party assumes the defense of any such Third Party Claim
pursuant to this Section 11.5 and proposes to settle the same prior to a final
judgment thereon or to forgo appeal with respect thereto, then the Indemnifying
Parties shall have no right to participate in the settlement, assume or reassume
the defense thereof or prosecute such appeal. Any such settlement by the
Indemnified Party shall, in each case, shall be at the


59

--------------------------------------------------------------------------------


 
Indemnifying Parties’ expense. The Indemnifying Parties shall not, without the
prior written consent of such Indemnified Party, settle or compromise or consent
to entry of any judgment with respect to any such Third Party Claim (i) in which
any relief other than the payment of money damages is or may be sought against
such Indemnified Party or (ii) which does not include as an unconditional term
thereof, the giving by the claimant, person conducting such investigation or
initiating such hearing, plaintiff or petitioner to such Indemnified Party a
release from all liability with respect to such Third Party Claim and all other
claims or causes of action (known or unknown) arising or which might arise out
of the same facts.
 
11.6. Periodic Payments. Any indemnification required by Section 11.3 or 11.4
for costs, fees, disbursements or expenses of any and every kind, by an
Indemnified Party in connection with investigating, preparing to defend or
defending any claim, action, suit, hearing, proceeding or investigation, shall
be made by periodic payments by the Indemnifying Parties to each Indemnified
Party during the course of the investigation or defense, as and when bills are
received or costs, disbursements or expenses are incurred, and no later than ten
(10) business days after demand for such payments by the Indemnified Party.
 
11.7. Insurance. Any indemnification payments hereunder shall only be reduced by
any insurance proceeds or other third party reimbursement actually received by
the Indemnified Party.
 
11.8. Survival of Indemnification Rights. The representations and warranties of
the Company, the Parent and Acquisition Corp. shall survive until the third
anniversary of the Closing Date. The indemnification to which any Indemnified
Party is entitled from the Indemnifying Parties pursuant to Section 11.3 or 11.4
for Losses shall be effective so long as it is asserted prior to the fourth
anniversary of the Closing Date in the case of all representations and
warranties of the Company and Parent hereunder.


ARTICLE XII 
DISPUTE RESOLUTION
12.1. Arbitration.
 
(a) In the event a dispute arises relating to this Agreement, the parties agree
to meet to resolve their disputes in good faith. Any party may seek injunctive
relief, without the need to post a bond, pending the completion of arbitration
under this Agreement for any material breach or threatened material breach of
any covenant contained herein.
 
(b) If after good faith negotiations the dispute is not resolved, the parties
shall promptly submit any dispute, claim, or controversy arising out of or
relating to this Agreement, or any Additional Agreement (including with respect
to the meaning, effect, validity, termination, interpretation, performance, or
enforcement of this Agreement or any Additional Agreement) or any alleged breach
thereof (including any action in tort, contract, equity, or otherwise), to
binding arbitration before one arbitrator that is familiar with the Business and
not an Affiliate of any party to this Agreement (“Arbitrator”). The parties


60

--------------------------------------------------------------------------------


 
agree that binding arbitration shall be the sole means of resolving any dispute,
claim, or controversy arising out of or relating to this Agreement or any
Additional Agreement (including with respect to the meaning, effect, validity,
termination, interpretation, performance or enforcement of this Agreement or any
Additional Agreement) or any alleged breach thereof (including any claim in
tort, contract, equity, or otherwise).
 
(c) If the parties cannot agree upon the Arbitrator, the Arbitrator shall be
selected by the Chief Administrative District Judge for the State Courts sitting
in San Antonio, Texas, upon the request of either side. The Arbitrator shall be
selected within 30 days of request.
 
(d) The laws of the State of Texas shall apply to any arbitration hereunder. In
any arbitration hereunder, this Agreement and any agreement contemplated hereby
shall be governed by the laws of the State of Texas applicable to a contract
negotiated, signed, and wholly to be performed in the State of Texas, which laws
the Arbitrator shall apply in rendering its decision. The Arbitrator shall issue
a written decision, setting forth findings of fact and conclusions of law,
within sixty (60) days after the Arbitrator shall have been selected. The
Arbitrator shall have no authority to award punitive or other exemplary damages.
 
(e) The arbitration shall be held in the City of San Antonio, Texas in
accordance with and under the then-current provisions of the rules of the
American Arbitration Association, except as otherwise provided herein.
 
(f) On application to the Arbitrator, any party shall have rights to discovery
to the same extent as would be provided under the Federal Rules of Civil
Procedure, and the Federal Rules of Evidence shall apply to any arbitration
under this Agreement; provided, however, that the Arbitrator shall limit any
discovery or evidence such that the Arbitrator’s decision shall be rendered
within the period referred to in Section 12.1(d).
 
(g) The Arbitrator may, at the Arbitrator’s discretion and at the expense of the
party who will bear the cost of the arbitration, employ experts to assist him in
the Arbitrator’s determinations.
 
(h) The costs of the arbitration proceeding and any proceeding in court to
confirm any arbitration award or to obtain relief as provided in Section 12.1,
as applicable (including actual attorneys’ fees and costs), shall be borne by
the unsuccessful party and shall be awarded as part of the Arbitrator’s
decision, unless the Arbitrator shall otherwise allocate such costs for the
reasons set forth in such decision. The determination of the Arbitrator shall be
final and binding upon the parties and not subject to appeal.
 
(i) Any judgment upon any award rendered by the Arbitrator may be entered in and
enforced by any court of competent jurisdiction. The parties expressly consent
to the exclusive jurisdiction of the courts (Federal and state) in the City of
San Antonio, County of Bexar, State of Texas to enforce any award of the
Arbitrator or to render


61

--------------------------------------------------------------------------------


 
any provisional, temporary, or injunctive relief in connection with or in aid of
the Arbitration. The parties expressly consent to the personal and subject
matter jurisdiction of the Arbitrator to arbitrate any and all matters to be
submitted to arbitration hereunder. None of the parties hereto shall challenge
any arbitration hereunder on the grounds that any party necessary to such
arbitration (including the parties hereto) shall have been absent from such
arbitration for any reason, including that such party shall have been the
subject of any bankruptcy, reorganization, or insolvency proceeding.
 
(j) The parties shall indemnify the Arbitrator and any experts employed by the
Arbitrator and hold them harmless from and against any claim or demand arising
out of any arbitration under this Agreement or any agreement contemplated
hereby, unless resulting from the willful misconduct of the person indemnified.
 
(k) This arbitration clause shall survive the termination of this Agreement and
any agreement contemplated hereby.
 
12.2. Waiver of Jury Trial; Exemplary Damages. ALL PARTIES HEREBY WAIVE THEIR
RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS AGREEMENT
OR ANY ADDITIONAL AGREEMENT. No party shall be awarded punitive or other
exemplary damages respecting any dispute arising under this Agreement or any
Additional Agreement.
 
12.3. Attorneys’ Fees. The unsuccessful party to any court or other proceeding
(including any arbitration proceeding pursuant to this Article XII) arising out
of this Agreement that is not resolved by arbitration under Section 12.1 shall
pay to the prevailing party all actual attorneys’ fees and costs actually
incurred by the prevailing party, in addition to any other relief to which it
may be entitled. As used in this Section 12.3 and elsewhere in this Agreement,
“actual attorneys’ fees” means the full and actual cost of any legal services
actually performed in connection with the matter for which such fees are sought
(including all reasonable expenses, costs, and disbursements of such attorneys),
calculated on the basis of the usual fees charged by the attorneys performing
such services.


ARTICLE XIII
TERMINATION
13.1. Termination Without Default.
 
(a) In the event that the Closing of the transactions contemplated hereunder has
not occurred by July 1, 2007 (the “Outside Closing Date”), then Parent and
Acquisition Corp. on the one hand, and the Company on the other hand, shall all
have the right, at its or their sole option, to terminate this Agreement without
liability or prejudice to any party. Such right may be exercised by Parent and
Acquisition Corp., on the one hand, or the Company on the other, as the case may
be, giving written notice to the other at any time prior to the Outside Closing
Date.


62

--------------------------------------------------------------------------------


 
(b) In the event that Adjusted EBITDA as calculated herein is determined to be
less than $4,500,000 or the 2/28 Backlog is determined to be less than
$70,000,000, then Parent shall have the right, at its sole option, to terminate
this Agreement without liability or prejudice to any party. Such right may be
exercised by Parent giving written notice to the Company at any time prior to
the Outside Closing Date.


13.2. Termination Upon Default.
 
(a) Parent and Acquisition Corp. may terminate this Agreement by givingnotice to
the Company on or prior Closing, without prejudice to any rights or obligations
Parent and Acquisition Corp. may have, if the Company shall have materially
breached any representation or warranty or breached any agreement or covenant
contained herein or in any Additional Agreement to be performed prior to Closing
and such breach shall not be cured within the earlier of the Outside Closing
Date and ten (10) business days following receipt by the Company of a notice
describing in reasonable detail the nature of such breach.
 
(b) The Company may terminate this Agreement by giving prior written notice to
Parent on or prior to the Closing, without prejudice to any rights or
obligations the Company may have, if Parent or Acquisition Corp. shall have
materially breached any of its covenants, agreements, representations, and
warranties contained herein to be performed prior to Closing and such breach
shall not be cured within the earlier of the Outside Closing Date or ten (10)
business days following receipt by Parent of a notice describing in reasonable
detail the nature of such breach.
 
13.3. Survival. The provisions of Article XI and Article XII and Sections 8.2
and 14.4 shall survive any termination hereof pursuant to this Article XIII.


ARTICLE XIV
MISCELLANEOUS
 
14.1. Notices. All notices, requests, demands and other communications to any
party hereunder shall be in writing and shall be given to such party at its
address or telecopier number set forth below, or such other address or
telecopier number as such party may hereinafter specify by notice to each other
party hereto:


if to Parent and Acquisition Corp., to:


Argyle Security Acquisition Corporation
200 Concord Plaza, Suite 700
San Antonio, TX 78216
Attn: Bob Marbut
Telecopy: (210) 828-7300


63

--------------------------------------------------------------------------------


with a copy to:


Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention: Mitchell S. Nussbaum
Telecopy: 212-407-4990
if to the Company:


ISI Detention Contracting Group, Inc.
12903 Delivery Drive
San Antonio, Texas 78247
Attention: Sam Youngblood
Telecopy: 210.495.5613


with a copy to:


Hughes & Luce, LLP
111 Congress Ave; Ste. 900
Austin, TX 78701
Attention: Hull Youngblood
Telecopy : 512.482.6859


with an additional copy to:


William Blair Mezzanine Capital Fund III, L.P.
c/o Merit Capital Partners
Attention: David Jones
303 West Madison Street
Suite 2100
Chicago, Illinois 60606


and an additional copy to:



   
Vedder, Price, Kaufman and Kammholz, P.C.

   
222 North LaSalle Street, Suite 2600

   
Chicago, IL 60601

   
Attention: Dana Armagno

   
Telecopy: (312) 609-5005



Each such notice, request or other communication shall be effective (i) if given
by telecopy, when such telecopy is transmitted to the telecopy number specified
herein and the appropriate answer back is received or, (ii) if given by
certified mail, 72 hours after such communication is deposited in the mails with
first class and certified postage prepaid, properly addressed or, (iii) if given
by any other means, when delivered at the address specified herein.


64

--------------------------------------------------------------------------------


 
14.2.  Amendments; No Waivers.
 
(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by each party hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.
 
(b) No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. Except as specifically provided
otherwise herein, the rights and remedies herein provided shall be cumulative
and not exclusive of any rights or remedies provided by law.
 
14.3. Ambiguities. The parties acknowledge that each party and its counsel has
materially participated in the drafting of this Agreement and consequently the
rule of contract interpretation that, and ambiguities if any in, the writing be
construed against the drafter, shall not apply.
 
14.4. Publicity. Except as required by law, the parties agree that neither they
nor their agents shall issue any press release or make any other public
disclosure concerning the transactions contemplated hereunder without the prior
approval of the other party hereto.
 
14.5. Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided, that (i) the Company may not assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of Parent; (ii) in the event Parent assigns
its rights and obligations under this Agreement to an Affiliate, Parent shall
continue to remain liable for its obligations hereunder; and (iii) Parent, the
Surviving Corporation or Acquisition Corp. may assign any of its rights and
benefits under this Agreement to secured lenders of Parent, the Surviving
Corporation or Acquisition Corp. Except as specifically set forth in clauses
(ii) and (iii) above, neither Parent nor Acquisition Corp. may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of the Company.
 
14.6. Governing Law; Jurisdiction. This Agreement has been entered into in the
State of Texas. This Agreement shall be construed in accordance with and
governed by the laws of the State of Texas, without giving effect to the
conflict of laws principles thereof. Solely to the extent that the Parties
hereto are permitted by the terms of this Agreement to pursue litigation or
other legal processes, the parties hereto hereby irrevocably consent to the
exclusive jurisdiction of the state, county and federal courts sitting in the
City of San Antonio, County of Bexar, State of Texas in connection with any
controversy or claim arising out of or relating to this Agreement, or the
negotiation or breach thereof, and hereby waive any claim or defense that such
forum is inconvenient or otherwise improper. Each party hereby agrees that any
such court shall have in personam jurisdiction over it and consents to service
of process in any manner authorized by Texas law.


65

--------------------------------------------------------------------------------


 
14.7. Counterparts; Effectiveness. This Agreement may be signed by facsimile
signatures and in any number of counterparts, each of which shall be an original
and all of which shall be deemed to be one and the same instrument, with the
same effect as if the signatures thereto and hereto were upon the same
instrument.
 
14.8. Entire Agreement. This Agreement, together with the Schedules and the
Exhibits attached hereto, constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and negotiations, both written and oral, among the parties with
respect to the subject matter of this Agreement. No representation, inducement,
promise, understanding, condition or warranty not set forth herein has been made
or relied upon by any party hereto. Neither this Agreement nor any provision
hereof is intended to confer upon any Person other than the parties hereto any
rights or remedies hereunder other than Indemnified Parties as set forth in
ARTICLE XI hereof, which shall be third party beneficiaries hereof.


14.9. Severability. If any one or more provisions of this Agreement shall, for
any reasons, be held to be invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, but this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.
 
14.10. Captions. The captions herein are included for convenience of reference
only and shall be ignored in the construction or interpretation hereof.
 
14.11. Construction. References in this Agreement to “Articles,” “Sections,”
“Schedules” and “Exhibits” shall be to the Articles, Sections, Schedules and
Exhibits of this Agreement, unless otherwise specifically provided herein. All
Schedules to this Agreement are incorporated herein by reference. Any use in
this Agreement of the singular or plural, or the masculine, feminine or neuter
gender, shall be deemed to include the others, unless the context otherwise
requires. The words “herein”, “hereof” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement. The word “including” when
used in this Agreement shall mean “including without limitation”. Except as
otherwise specified in this Agreement, all references in this Agreement (a) to
any agreement, document, certificate or other written instrument shall be a
reference to such agreement, document, certificate or instrument, in each case
together with all exhibits, schedules, attachments and appendices thereto, and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof; and (b) to any law, statute or regulation
shall be deemed references to such law, statute or regulation as the same may be
supplemented, amended, consolidated, superseded or modified from time to time.
 
[The balance of this page is intentionally left blank]
66

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Parent, Acquisition Corp. and the Company have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.
 

       
ARGYLE SECURITY ACQUISITION CORP
 
   
   
    By:   /s/ Bob Marbut  

--------------------------------------------------------------------------------

Name: Bob Marbut   Title: Co-Chief Executive Officer

        ISI SECURITY GROUP, INC.  
   
   
    By:   /s/ Bob Marbut  

--------------------------------------------------------------------------------

Name: Bob Marbut   Title: President

       
ISI DETENTION CONTRACTING GROUP, INC.
 
   
   
    By:   /s/ Sam Youngblood  

--------------------------------------------------------------------------------

Name: Sam Youngblood   Title: Chief Executive Officer


 
67

--------------------------------------------------------------------------------

